Exhibit 10.1

PURCHASE AND SALE AGREEMENT

BETWEEN

100 & 200 CLARENDON LLC

AS SELLER

and

BOSTON PROPERTIES LIMITED PARTNERSHIP

AS PURCHASER

THE JOHN HANCOCK TOWER AND GARAGE

BOSTON, MA



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 Definitions    1

Section 1.1.

    

Definitions

   1 ARTICLE 2 Agreement; Purchase Price; Deposit    12

Section 2.1.

    

Agreement to Sell and Purchase

   12

Section 2.2.

    

Purchase Price

   12

Section 2.3.

    

Deposit

   12

Section 2.4.

    

Segregated Account

   12 ARTICLE 3 Title    13

Section 3.1.

    

Status of Title

   13

Section 3.2.

    

Title Insurance Policy; Objections to Title

   13 ARTICLE 4 Inspection and Confidentiality    15

Section 4.1.

    

Access

   15

Section 4.2.

    

Confidentiality

   15

Section 4.3.

    

Reporting

   17

Section 4.4.

    

Estoppels

   17 ARTICLE 5 Conditions Precedent, Casualty Damage or Condemnation    17

Section 5.1.

    

Conditions Precedent Favoring Purchaser

   17

Section 5.2.

    

Conditions Precedent Favoring Seller

   19

Section 5.3.

    

Risk of Loss

   19

Section 5.4.

    

Condemnation

   20

Section 5.5.

    

Activities Prior to Closing

   20

Section 5.6.

    

Payment of Taxes

   22

Section 5.7.

    

Required Consents

   22 ARTICLE 6 Representations and Warranties    26

Section 6.1.

    

Purchaser’s Representations and Warranties

   26

Section 6.2.

    

Seller’s Representations and Warranties

   30

Section 6.3.

    

Purchaser’s Knowledge

   34

Section 6.4.

    

Seller’s Knowledge

   34

Section 6.5.

    

Representation Update

   34 ARTICLE 7 Closing    35

Section 7.1.

    

Closing Date

   35

Section 7.2.

    

Seller’s Deliveries

   35

Section 7.3.

    

Purchaser’s Deliveries

   37

Section 7.4.

    

Costs and Prorations

   37 ARTICLE 8 Seller Retained Obligations    40

Section 8.1.

    

Seller Work and Other Seller Work

   40

Section 8.2.

    

Review and Auditing of Records

   45

 

- i -



--------------------------------------------------------------------------------

ARTICLE 9 Termination and Default

   46

Section 9.1.

    

Termination without Default

   46

Section 9.2.

    

Purchaser’s Default

   46

Section 9.3.

    

Seller’s Default

   47

Section 9.4.

    

Breach of Representations; Survival Periods

   47

ARTICLE 10 Miscellaneous

   48

Section 10.1.

    

Entire Agreement

   48

Section 10.2.

    

Binding On Successors and Assigns

   48

Section 10.3.

    

Assignment by Purchaser

   48

Section 10.4.

    

Waiver

   49

Section 10.5.

    

Governing Law

   49

Section 10.6.

    

Counterparts

   49

Section 10.7.

    

Notices

   49

Section 10.8.

    

Attorneys’ Fees

   51

Section 10.9.

    

IRS Real Estate Sales Reporting

   51

Section 10.10.

    

Time Periods

   51

Section 10.11.

    

Modification of Agreement

   51

Section 10.12.

    

Further Instruments

   51

Section 10.13.

    

Descriptive Headings; Word Meaning

   51

Section 10.14.

    

Time of the Essence

   51

Section 10.15.

    

Construction of Agreement

   52

Section 10.16.

    

Severability

   52

Section 10.17.

    

No Recording

   52

Section 10.18.

    

No Implied Agreement

   52

Section 10.19.

    

Facsimile/PDF Signature

   52

Section 10.20.

    

Brokers

   53

Section 10.21.

    

Exculpation

   53

Section 10.22.

    

Like-Kind Exchange

   53

Section 10.23.

    

Seller Indemnity Obligations; Seller Credit Support

   53

 

- ii -



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A

   -    Description of the Land

Exhibit B

   -    Form of Assignment and Assumption Agreement

Exhibit C

   -    Purchaser Closing Certificate

Exhibit D

   -    Seller Closing Certificate

Exhibit E

   -    Wire Instructions

Exhibit F

   -    Form of Deed

Exhibit G

   -    Form of Bill of Sale

Exhibit H

      Form of Ground Lease Assignment and Consent

Exhibit I

   -    Form of Normandy Property Management Agreement

Exhibit J

   -    Pro Forma Policy

Exhibit K

   -    Owner’s Affidavit

Exhibit L

   -    Other Seller Work

Exhibit M

      Fund Guaranty

Schedules

 

Schedule 3.2

   -    Deposit Escrow Provisions

Schedule 6.2(l)

   -    Leases

Schedule 6.2(m)

   -    Rent Paid More than 30 Days In Advance

Schedule 6.2(n)

   -    Rent Discounts and Abatements

Schedule 6.2(o)

   -    Lease Defaults

Schedule 6.2(p)

   -    Tenant Costs

Schedule 6.2(q)

   -    Security Deposits and Tenant LOCs

Schedule 6.2(r)

   -    Brokerage Agreements

Schedule 6.2(s)

   -    Contracts

Schedule 6.2(u)

   -    Tax Proceedings

Schedule 6.2(v)

   -    Tax Bill

Schedule 6.2(z)

   -    Existing Loan Documents

Schedule 6.2(aa)

   -    Approved Budget

Schedule 6.2(dd)

   -    Plans and Specifications

Schedule 6.2(ee)

   -    Contracts for Garage Work, Café Work, Lobby Work and Chiller Work

Schedule 6.2(jj)

   -    58th Floor Master Lease

Schedule 6.2(gg)

   -    Protected Tenant List

Schedule 6.2(hh)

   -    Hancock License Agreement

Schedule 7.4(e)

   -    Non-Terminable Contracts and Contracts with Termination Penalties

 

- iii -



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated as of October 4,
2010 (the “Effective Date”) between 100 & 200 CLARENDON LLC, a Delaware limited
liability company (“Seller”), and BOSTON PROPERTIES LIMITED PARTNERSHIP, a
Delaware limited partnership (“Purchaser”).

In consideration of the mutual promises hereinafter set forth and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

BACKGROUND

A. Seller is the owner and holder of fee simple and leasehold interests in and
to certain real property commonly known as the John Hancock Tower & Garage,
Boston, MA and the other property included as part of the Property; and

B. Seller desires to sell to Purchaser, and Purchaser desires to purchase from
Seller, the Property, subject to the terms and conditions of this Agreement.

Now, therefore, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

Definitions

Section 1.1. Definitions. For purposes of this Agreement, capitalized terms not
otherwise defined herein have the meanings set forth below:

“58th Floor Lease Assumption Documents” shall have the meaning set forth in
Section 5.7(a).

“58th Floor Master Lease” shall mean that certain Master Lease dated as of
April 15, 2010 between Seller, as landlord, and NREF II (AIV), LLC, a Delaware
limited liability company, as tenant (the “58th Floor Master Lease Tenant”),
with respect to certain premises on the 58th floor of the Property.

“Accredited Investor” shall have the meaning set forth in the Securities Act and
any regulations issued thereunder.

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form attached hereto as Exhibit B.

“Bain Acknowledgment” has the meaning set forth in Section 10.23(c).

“Bain Lease” shall mean that certain Office Lease dated as of May 10, 2010, as
amended by that certain First Amendment to Lease dated as of September 23, 2010,
pursuant to which Seller leased to Bain Tenant certain space at the Property.

“Bain Lease Obligations” shall mean the obligations of the landlord under the
Bain Lease that constitute the Cafe Work, the Lobby Work, the Garage Work and
the Chiller Work; provided that, for the



--------------------------------------------------------------------------------

sake of clarity, the Bain Lease Obligations do not include (a) any obligation of
landlord under Section 2.1(b) of the Work Letter to provide Bain Tenant with the
Additional Allowance Amount (as defined in the Bain Lease) or (b) any
obligations of landlord under any lease by Bain Tenant of the 29th floor or the
10th floor.

“Bain Lease Obligation Security” has the meaning set forth in Section 8.1(b).

“Bain PPA” shall mean the Profits Participation Agreement dated as of May 10,
2010, by and among Beacon Portfolio Holdings, LLC, Bain Tenant, Normandy Beacon
Acquisitions II, LLC, Normandy Beacon GP, LLC and Five Mile Capital II Beacon
SPE LLC.

“Bain Tenant” shall mean Bain Capital LLC, the tenant under the Bain Lease.

“BPH” shall mean Beacon Portfolio Holdings LLC, a Delaware limited liability
company.

“Business Day” shall mean any day of the week other than (a) Saturday and
Sunday, (b) a day on which banking institutions in New York are obligated or
authorized by law or executive action to be closed to the transaction of normal
banking business, or (c) a day on which governmental functions in New York are
interrupted because of extraordinary events such as hurricanes, blizzards, power
outages or acts of terrorism.

“C&W” means Cushman & Wakefield, Inc.

“C&W Leasing Agreement” shall mean that certain leasing agreement listed in
Schedule 6.2(r).

“Cafe Work” means the portion of the Non-Garage Work (as defined in Section 3.5
of the Work Letter) relating to the “New Cafe”, as more particularly described
in Exhibit C-6 to the Work Letter and further detailed in the plans and
specifications and the contracts referenced in the attached Schedules 6.2(dd)
and 6.2(ee) for such work. For the avoidance of doubt, the term “Cafe Work”
includes all the work shown or further detailed in the plans and specifications
and the contracts above, even if such work exceeds what is required under the
Bain Lease.

“Cash Balance” shall have the meaning set forth in Section 2.2.

“Chiller Work” means the portion of the Non-Garage Work (as defined in
Section 3.5 of the Work Letter) relating to the “Chiller Plant Work”, as more
particularly described in Exhibit C-6 to the Work Letter and further detailed in
the plans and specifications and the contracts referenced in the attached
Schedules 6.2(dd) and 6.2(ee) for such work. For the avoidance of doubt, the
term “Chiller Work” includes all the work shown or further detailed in the plans
and specifications and the contracts above, even if such work exceeds what is
required under the Bain Lease.

“Closing” shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.

“Closing Date” shall mean three (3) Business Days following receipt of, and
Seller’s delivery of written notice to Purchaser that it has received, the last
of the Required Consents.

“Closing Date Surviving Obligations” shall mean, (a) the Effective Date
Surviving Obligations; (b) Purchaser’s obligations under Sections 4.1,
5.7(a)(iii)(4), 6.1(b), 6.1(c), 6.1(i), 7.4(h), 7.4(i), 8.1, 10.12, 10.22 and
10.23; (c) Seller’s obligations under Sections 5.7(a)(iii)(5), 6.2(y), 7.4(f),
7.4(h), 8.1, 8.2,

 

- 2 -



--------------------------------------------------------------------------------

9.4, and 10.12; and (d) any other obligations that are expressly stated to be
“Surviving Obligations” in this Agreement, all of which shall, if the Closing
shall occur, survive the Closing and shall be subject in all cases to the
provisions of Sections 9.4 and 10.23.

“Closing Statement” shall have the meaning set forth in Section 7.4(f).

“Code” shall mean the Internal Revenue Code of 1986, and all amendments thereto
and all regulations issued thereunder.

“Commission” shall have the meaning set forth in Section 7.4(f).

“Commonwealth” shall mean Commonwealth Land Title Insurance Company, 140 East
45th Street, 22nd Floor, New York, NY 10017, Attention: Pete Doyle.

“Completed” or “Completion” shall mean the applicable items have been completed
in accordance with the terms of the Bain Lease and the Loan Documents and this
Agreement, including all punch-list items and start-up procedures.

“Confidential Information” means all documents, studies, reports, test results,
brochures, offering materials, photographs, surveys, legal documents, financial
information, computer output and other materials and information relating to the
Property, and all analyses, compilations, forecasts, projections and other
documents prepared based upon such materials and information, any and all
proposals made in connection with a potential sale of the Property (including
any proposals involving a price for the Property), whether the same are in
electronic, pictorial, written or other form, all to the extent provided to
Purchaser by Seller or Seller’s agents. Subject to Section 4.2, the term
“Confidential Information” shall also include this Agreement and the terms
hereof.

“Contracts” shall mean (a) all service, maintenance, advertising,
telecommunication, landscaping, management and leasing, and other similar
contracts, agreements, and warranties affecting the Land, Improvements, or
Personal Property, (b) the Leases, (c) the Normandy Property Management
Agreement to be executed and delivered by Purchaser, as owner, and Normandy
Property Manager, as manager, at Closing pursuant to Section 7.2 and Section 7.3
of this Agreement and (d) all other contracts or agreements affecting or
relating to the Property to which Seller is a party or which would be binding on
the Seller or the Property and existing as of the Effective Date or entered into
after the Effective Date in accordance with the terms of this Agreement;
provided, however, that the term “Contracts” shall not include (i) the Permitted
Exceptions and (ii) the contracts for the Seller’s Work, the Other Seller Work
and the Landlord’s Initial Work.

“Contemplated Transactions” shall have the meaning set forth in Section 5.7(a).

“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise.

“Declaration” shall mean that certain Declaration of Easements and Shared
Facilities Agreement, dated as of March 13, 2003, by and among John Hancock Life
Insurance Company, Seller and 200 Berkeley & 197 Clarendon LLC, as amended by
that certain Garage Facilities Adjustment and Reservation Agreement by and
between Seller and 200 Berkeley & 197 Clarendon LLC dated July 9, 2003 and that
certain Amendment to Declaration of Easements and Shared Facilities Agreement
dated as

 

- 3 -



--------------------------------------------------------------------------------

of February 27, 2007 among Seller, John Hancock Variable Life Insurance Company
and John Hancock Life Insurance Company.

“Deductible Amount” shall have meaning set forth in Section 9.4(b).

“Deed” shall mean a deed to the Real Property in the form of Exhibit F attached
hereto.

“Defeasance Election” shall have the meaning set forth in Section 5.1(d).

“Deposit” shall have the meaning set forth in Section 2.3.

“Designated Seller Representative(s)” means Jeffrey Gronning, Justin Krebs,
David Welsh, Francis X. Wentworth and Michael Loughlin.

“Designated Purchaser Representative(s)” means Frank D. Burt.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Effective Date” is defined in the introductory paragraph.

“Effective Date Surviving Obligations” shall mean (a) Purchaser’s obligations
under Sections 4.2, 10.8, 10.20 and 10.21; and (b) Seller’s obligations under
Sections 4.2, 10.8, 10.20 and 10.21. The Effective Date Surviving Obligations
shall, whether or not the Closing shall occur, survive any termination of this
Agreement.

“Environmental Laws” shall mean the statutes cited in the definition of the term
“Hazardous Materials” below, and any amendments thereto, and any other state or
federal law governing the environment as in effect on the Effective Date,
together with their implementing regulations, guidelines, rules or orders as of
the Effective Date, and all state, regional, county, municipal and other local
laws, regulations, ordinances, rules or orders that are equivalent or similar to
the federal laws recited above or that purport to regulate Hazardous Materials.

“Escrow Agent” shall mean Commonwealth.

“Estoppel Matters” shall have the meaning set forth in Section 4.4.

“Excluded Items” means: (a) all cash and cash equivalents, deposits, bank
accounts, certificates of deposit, investments, notes, accounts receivable or
other financial instruments and any right to a refund or other payment relating
to a period prior to Closing (subject to the prorations set forth in this
Agreement); (b) materials relating to the marketing efforts for the sale of the
Property, including communications with other potential purchasers,
(c) projections and other internal memoranda or materials, (d) appraisals,
budgets, Seller’s strategic plans for the Property, internal analyses (including
Seller’s analyses with respect to its leasing of space in the Property),
computer software (other than any software used exclusively in connection with
the Property), and submissions relating to Seller’s obtaining of internal
authorizations, and engineering and environmental reports prepared for Seller or
its lenders, (e) attorney and accountant work product, and all other materials
subject to any legal privilege in favor of Seller, (f) the personal property
located in any on-site management office used by the current property manager
for the Property and not owned or leased by Seller, (g) any documents subject to
confidentiality restrictions which restrict or prohibit the release of such
document to a third party and (h) personal property of Tenants.

 

- 4 -



--------------------------------------------------------------------------------

“Existing Guarantees” has the meaning set forth in Section 5.7(a).

“Existing Lender” shall mean Bank of America, National Association, as successor
by merger to LaSalle Bank National Association, as Trustee for the Registered
Holders of Greenwich Capital Commercial Funding Corp., Commercial Mortgage Trust
2007-GG9, Commercial Mortgage Funding Pass-Through Certificates, Series
2007-GG9. References to “Existing Lender” shall also include the servicer
currently servicing the Loan on behalf of Existing Lender.

“Existing Loan” shall mean that certain loan in the original principal amount of
$640,500,000 made by Greenwich Capital Financial Products, Inc. and Lehman
Brothers Bank, FSB, to Seller with respect to the Property which is evidenced
and/or secured by the Loan Documents.

“Existing Normandy Property Management and Leasing Agreement” shall mean that
certain Property Management and Leasing Agreement dated as of May 1, 2009
between Seller, as owner, and Normandy Property Manager, as manager and leasing
agent.

“Existing Survey” shall mean that certain ALTA/ACSM Land Title Survey of #200
Clarendon Street dated as of November 25, 2002 and last updated as of
September 7, 2006 prepared by Harry R. Feldman, Inc. and that certain ALTA/ACSM
Land Title Survey of #100 Clarendon Street dated as of December 9, 2002 and last
updated as of September 7, 2006 prepared by Harry R. Feldman, Inc.

“Existing Title Policy” shall mean the Owner’s Policy of title insurance issued
by Fidelity National Title to Seller dated March 14, 2003 bearing policy number
5324-1215.

“Final Close-Out Package” has the meaning set forth in Section 8.1(h).

“Five Mile Fund” shall mean Five Mile Capital II Pooling REIT LLC, a Delaware
limited liability company.

“Fund Guaranty” shall mean that certain Guaranty to be executed and delivered to
Escrow Agent as of the Effective Date and dated as of the Closing Date by
Normandy Fund and Five Mile Fund in favor of Purchaser, a copy of which is
attached as Exhibit M hereto.

“Garage Construction Contract” shall mean the contract listed on Schedule
6.2(ee) between Seller and Garage Contractor relating to the completion of the
Garage Work.

“Garage Contractor” shall mean Suffolk Construction Company, Inc. or such other
contractor that may replace them in accordance with the terms of ARTICLE 8.

“Garage Work” means the Garage Work (as defined in Section 3.5 of the Work
Letter), as more particularly described in Exhibit C-6 to the Work Letter and
further detailed in the plans and specifications and the contracts referenced in
the attached Schedules 6.2(dd) and 6.2(ee) for such work. For the avoidance of
doubt, the term Garage Work” includes all the work shown or further detailed in
the plans and specifications and the contracts above, even if such work exceeds
what is required under the Bain Lease.

“Garage Work Reserve Agreement” shall have the meaning set forth in
Section 8.1(b).

“Guaranteed Obligations” shall have the meaning set forth in Section 10.23.

 

- 5 -



--------------------------------------------------------------------------------

“Ground Lease” shall mean that certain Lease dated as of May 1, 1969 between the
Massachusetts Turnpike Authority (predecessor-in-interest to Ground Lessor) and
John Hancock Mutual Life Insurance Company, (predecessor-in-interest to the
Seller), notices of which dated August 16, 1972 and October 29, 2003,
respectively, were recorded in the office of the Suffolk County Registry of
Deeds in Book 8583 at Page 153 and filed with the Suffolk Registry District of
the Land Court as Document No. 687789, as amended by (i) that certain First
Amendment to Lease dated as of April 29, 2004 between Massachusetts Turnpike
Authority (predecessor-in-interest to Ground Lessor) and Seller, a notice of
which was recorded in the office of the Suffolk County Registry of Deeds in Book
35436 at Page 116 and filed with the Suffolk Registry District of the Land Court
as Document No. 687794, (ii) that certain Second Amendment to Lease dated as of
September 23, 2010 between Ground Lessor and Seller and (iii) all assignments,
amendments and modifications thereto.

“Ground Lease Assignment and Consent” shall mean the Notice of Air Rights Lease,
Assignment and Assumption of Air Rights Lease and Deed, and Consent to
Assignment and Assumption of Air Rights Lease substantially in the form attached
hereto as Exhibit H.

“Ground Lessor Consent” shall have the meaning set forth in Section 5.7.

“Ground Lessor Consent Fees” shall have the meaning set forth in Section 5.7.

“Ground Lessor” shall mean Massachusetts Department of Transportation.

“Guaranty Indemnification Agreement” has the meaning set forth in
Section 5.7(a).

“Hancock License Agreement” shall mean that certain Property Restrictions and
Trademark License Agreement dated March 13, 2003, as amended by (a) First
Amendment to Property Restrictions and Trademark License Agreement dated
June 30, 2004, (b) Amendment to Property Restrictions and Trademark License
Agreement dated July 20, 2005, (c) Third Amendment to Property Restrictions and
Trademark License Agreement dated November 18, 2005 and (iv) Fourth Amendment to
Property Restrictions and Trademark License Agreement dated as of March 10,
2010.

“Hazardous Materials” shall mean any substance which is or contains: (a) any
“hazardous substance” as now or hereafter defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.) or any regulations promulgated thereunder
(“CERCLA”); (b) any “hazardous waste” as now or hereafter defined in the
Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.) or
regulations promulgated thereunder; (c) any substance regulated by the Toxic
Substances Control Act (15 U.S.C. Section 2601 et. seq.); (d) gasoline, diesel
fuel or other petroleum hydrocarbons; (e) asbestos and asbestos containing
materials, in any form, whether friable or nonfriable; (f) polychlorinated
biphenyls; (g) radon gas; (h) mold, mildew, fungus or other potentially
dangerous organisms; and (i) any additional substances or materials which are
now or hereafter classified or considered to be hazardous or toxic under any
laws, ordinances, statutes, codes, rules, regulations, agreements, judgments,
orders and decrees now or hereafter enacted, promulgated, or amended, of the
United States, the states, the counties, the cities or any other political
subdivisions in which the Real Property is located and any other political
subdivision, agency or instrumentality exercising jurisdiction over the owner of
the Real Property, the Real Property or the use of the Real Property relating to
pollution, the protection or regulation of human health, natural resources or
the environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or waste into the environment (including ambient air, surface water, ground
water or land or soil).

 

- 6 -



--------------------------------------------------------------------------------

“Improvements” shall mean all buildings, structures and other improvements
situated upon the Land and any fixtures, systems and facilities owned by Seller
and located on the Land.

“Intangible Property” shall mean all intangible personal property now owned by
Seller and used in connection with the ownership, use or operation of the Real
Property and/or the Personal Property.

“Land” shall mean the land described on Exhibit A attached hereto, together with
all privileges, rights, easements and appurtenances belonging to such land and
all right, title and interest (if any) of Seller in and to any streets, alleys,
passages or other rights-of-way or appurtenances included in, adjacent to or
used in connection with such land and all right, title and interest (if any) of
Seller in all mineral rights appurtenant to such land.

“Landlord’s Initial Work” shall mean the Landlord’s Initial Work in the Initial
Premises and the 36th Floor Expansion Space (as such terms are defined in the
Bain Lease).

“Leases” shall mean all leases, licenses or occupancy agreements of any kind
(including parking agreements but excluding subleases or sub-subleases or other
occupancy agreements granted by Tenants), and all amendments, modifications,
supplements and assignments thereto, together with all exhibits, addendum,
riders, side letters and other documents constituting a part thereof, relating
to the Property.

“Leasing Override Commissions” has the meaning set forth in Section 7.4(h).

“Licenses” shall mean (a) that certain License, Maintenance and Indemnification
Agreement for Sidewalk Improvements, dated July 25, 2002, recorded at Book
30387, Page 1, as affected by Assignment and Assumption of Sidewalk License
Agreement, dated March 13, 2003, recorded March 14, 2003 at Book 30858, Page
106, (b) that certain License Agreement with the City of Boston, Public
Improvement Commission, recorded August 1, 1997 at Book 21613, Page 278, as
affected by Assignment and Assumption of Tank License Agreement, dated March 13,
2003, recorded March 14, 2003 at Book 30858, Page 130, (c) License Agreement
with the City of Boston for conduits under Stuart Street, recorded at Book
12742, as affected by Assignment and Assumption of Electric Conduit License
Agreement, dated March 13, 2003, recorded March 14, 2003 at Book 30858, Page 147
and (d) that certain License Agreement (unrecorded) with the City of Boston for
a tunnel under Clarendon Street, as affected by Assignment and Assumption of
Tunnel License Agreement, dated March 13, 2003, recorded March 14, 2003 at Book
30858, Page 165.

“Lien” shall mean any lien, pledge, mortgage, security interest or other
encumbrance.

“Lender Consent” shall have the meaning set forth in Section 5.7.

“Lender Requirements” shall have the meaning set forth in Section 5.7.

“Loan Documents” shall mean that certain Loan Agreement dated as of December 28,
2006, between Seller, Greenwich Capital Financial Products, Inc. and Lehman
Brothers Bank, FSB, as amended by First Amendment to Loan Agreement dated as of
April 18, 2008 between Seller and LaSalle Bank National Association, as Trustee
for the Registered Holders of Greenwich Capital Commercial Funding Corp.,
Commercial Mortgage Trust 2007-GG9, Commercial Mortgage Funding Pass-Through
Certificates, Series 2007-GG9; and as further amended by Second Amendment to
Loan Agreement dated as of April 15, 2010, between Seller and Bank of America,
National Association, as successor by merger to LaSalle Bank National
Association, as Trustee for the Registered Holders of Greenwich Capital
Commercial Funding Corp., Commercial Mortgage Trust 2007-GG9 (the “Loan
Agreement”),

 

- 7 -



--------------------------------------------------------------------------------

Commercial Mortgage Funding Pass-Through Certificates, Series 2007-GG9, and all
documents defined as “Loan Documents” therein or executed in connection
therewith.

“Loan Policy” shall have the meaning set forth in Section 5.1.

“Loan Reserve Credit” shall have the meaning set forth in Section 5.7(v).

“Loan Reserves” shall have the meaning set forth in Section 5.7(v).

“Loan Transfer Fees” shall have the meaning set forth in Section 5.7.

“Lobby Work” means the Non-Garage Work (as defined in Section 3.5 of the Work
Letter) relating to the “Lobby”, as more particularly described in Exhibit C-6
to the Work Letter and further detailed in the plans and specifications and the
contracts referenced in the attached Schedules 6.2(dd) and 6.2(ee) for such
work. For the avoidance of doubt, the term “Lobby Work” includes all the work
shown or further detailed in the plans and specifications and the contracts
above, even if such work exceeds what is required under the Bain Lease.

“LOC Transfer Documents” shall have the meaning set forth in Section 7.2(k).

“Losses” shall have the meaning set forth in Section 10.23.

“MAC Disclosure” shall have the meaning set forth in Section 6.5.

“Material Adverse Effect” shall mean a material adverse effect on the value,
utility, or operation of any material portion of the Property.

“Material Casualty” shall have the meaning set forth in Section 5.3.

“Material Change Order” shall have the meaning set forth in Section 8.1(c).

“Material Taking” shall have the meaning set forth in Section 5.4.

“Maximum Liability Amount” shall have the meaning set forth in Section 9.4(b).

“Monetary Liens” has the meaning set forth in Article 3.

“Monetary Lien Cap Amount” has the meaning set forth in Article 3.

“Non-Garage Escrow Agreement” shall have the meaning set forth in
Section 8.1(b).

“Non-Objectionable Encumbrances” has the meaning set forth in Section 3.2.

“Normandy Fund” shall mean Normandy Real Estate Fund II, L.P., a Delaware
limited partnership.

“Normandy Leasing Agent” shall mean Normandy FundSub Management Co., LLC in its
capacity as the leasing agent under the Existing Normandy Property Management
and Leasing Agreement.

 

- 8 -



--------------------------------------------------------------------------------

“Normandy Property Manager” shall mean Normandy FundSub Management Co., LLC, a
Delaware limited liability company.

“Normandy Property Management Agreement” shall mean that certain Property
Management Agreement to be entered into as of the Effective Date (and to be
effective as of the Closing Date) between Purchaser, as owner, and Normandy
Property Manager, as manager, in substantially the form of Exhibit I attached
hereto.

“Other Seller Work” shall mean the work to be performed by Seller after the
Effective Date that is listed on Exhibit L.

“Outside Consent Date” has the meaning set forth in Section 5.1(d).

“Ownership Period” shall mean the period commencing on March 31, 2009 and ending
on the Closing Date.

“Owner’s Policy” shall have the meaning set forth in Section 5.1.

“Permitted Exceptions” shall mean: (a) applicable zoning, subdivision, building
and other land use laws and regulations; (b) all matters, whether or not of
record, that arise out of the actions of Purchaser or its agents,
representatives or contractors; (c) the lien of real estate taxes and
assessments not yet due and payable, subject to adjustment as provided herein;
(d) any installment not yet due and payable of assessments by the City of Boston
affecting the Property or portion thereof; (e) such state of facts as would be
disclosed by a physical inspection of the Real Property and/or is disclosed by
the Existing Survey of the Real Property; (f) those matters set forth on
Schedule B of the Pro Forma Policy attached hereto; (g) all liens, mortgages,
security interests and other encumbrances arising out of or created by the Loan
Documents; (h) all Non-Objectionable Encumbrances; (i) all Violations (subject
to the provisions of Section 3.2); (j) any utility company rights, easements and
franchises for electricity, water, steam, gas, telephone or other service or the
right to use and maintain poles, lines, wires, cables, pipes, boxes, and other
fixtures and facilities in, over, under and upon the Land which do not have a
Material Adverse Effect; (k) those standard pre-printed title exceptions and
conditions contained in the Pro Forma Policy; and (l) rights and interests held
by Tenants under the Leases in effect at Closing as tenants only, without any
options to purchase the Property or rights of first refusal to purchase the
Property.

“Person” shall mean any individual, estate, trust, general or limited
partnership, limited liability company, limited liability partnership,
corporation, governmental agency or other legal entity and any unincorporated
association.

“Personal Property” shall mean shall mean any furniture, equipment, machinery,
inventories, supplies, signs and other tangible personal property owned by
Seller and installed, located or situated on or used in connection with the
operation of the Improvements, subject to depletions, replacements and additions
in the ordinary course of business.

“Post-Effective Date Violation” has the meaning set forth in Section 3.2(e).

“Property” shall mean, collectively, the Real Property, the Personal Property,
the Intangible Property and all of Seller’s easements, licenses, rights and
appurtenances relating to any of the foregoing.

“Prospective Release” has the meaning set forth in Section 5.7(a).

 

- 9 -



--------------------------------------------------------------------------------

“Protected Tenant” shall mean the prospective tenants which are “Prospects”
under the C&W Leasing Agreement that are listed on the Protected Tenant List.

“Protected Tenant List” shall mean the list of Protected Tenants attached hereto
as Schedule 6.2(gg).

“Pro Forma Policy” shall mean that certain pro forma ALTA Owner’s Policy of
Title Insurance issued by the Title Company (Policy Number: NCS-452861-BOS1) and
including the endorsements attached thereto, a copy of which is attached hereto
as Exhibit J.

“Purchase Price” has the meaning set forth in Section 2.2.

“Purchaser Closing Certificate” shall mean a certificate, substantially in the
form attached hereto as Exhibit C.

“Purchaser Representations” shall mean the representations and warranties of
Purchaser expressly set forth in this Agreement.

“Real Property” shall mean, collectively, the Land and the Improvements.

“Required Consents” shall mean the Lender Consent and the Ground Lessor Consent.

“Representation Update” shall have the meaning set forth in Section 6.5.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller Closing Certificate” shall mean a certificate, substantially in the form
attached hereto as Exhibit D.

“Seller Party(ies)” shall mean Seller and its respective direct and indirect
members, and their respective agents, officers, directors, trustees, advisors,
managers, members, agents, employees and counsel.

“Seller Representations” shall mean the representations and warranties of Seller
expressly set forth in this Agreement or in any documents executed and delivered
by Seller at Closing.

“Seller Retained Obligations” shall have the meaning set forth in Section 8.1.

“Seller’s Work” or “Seller Work” means, collectively, the Cafe Work, the Chiller
Work, the Garage Work and the Lobby Work.

“$7.5 Million LOC” shall have the meaning set forth in Section 8.1.

“SPE” shall mean a newly-formed special purpose bankruptcy remote entity
structured in accordance with the S&P U.S. CMBS Requirements.

“S&P U.S. CMBS Requirements” shall mean the U.S. CMBS Legal and Structured
Finance Criteria published May 1, 2003 by Standard & Poor’s, as amended and
supplemented to date, in each case available at www.standardandpoors.com.

 

- 10 -



--------------------------------------------------------------------------------

“Substantially Completed”, “Substantial Completion” or “Substantially Complete”
shall mean substantially completed in a workmanlike manner in substantial
accordance with any applicable plans and specifications for the related work,
free from mechanics liens, and with all punch list items itemized and to be
completed by the applicable contractors in accordance with the applicable
contracts, including any applicable time frames for such punch list completion,
and as determined as such pursuant to the terms of the Bain Lease, the Loan
Documents and this Agreement.

“Substitute Guarantees” has the meaning set forth in Section 5.7(a).

“Substitute Guarantor” shall mean a Person that (a) has a net worth of not less
than $100,000,000, and cash liquidity of not less than $10,000,000, (b) is
organized under the laws of one of the United States, (c) is not subject to
sovereign immunity, and (d) meets all other requirements of the Existing Lender
under the Loan Documents in connection with the substitution of a guarantor
under the Loan Documents.

“Surviving Obligations” shall mean, the Effective Date Surviving Obligations or
the Closing Date Surviving Obligations, as applicable.

“Tax” or “Taxes” shall mean any federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative, minimum, add-on minimum, sales,
use, transfer, registration, value added, excise, natural resources, severance,
stamp, occupation, premium, windfall profit, environmental, customs duties, real
property, personal property, capital stock, intangibles, withholding, social
security, unemployment, disability, payroll, license, employee or other tax or
levy, of any kind whatsoever, including any interest, penalties, or additions to
tax in respect of the foregoing whether disputed or not.

“Tenant” shall mean a tenant under a Lease, including the permitted assignee of
such tenant but, unless expressly provided to the contrary in this Agreement,
shall not include any subtenant or other Person with respect to which any such
subtenant has granted a license or similar occupancy agreement to occupy space
in the building.

“Tenant Cost” shall mean any tenant improvement allowance, tenant improvements
built at landlord expense, moving allowances or other tenant inducements paid or
provided by the landlord under a Lease or lease amendment, leasing commissions
and other similar amounts paid by the landlord under a lease.

“TI Allowance Letter of Credit” has the meaning set forth in Section 8.1(a).

“Title Company” shall mean First American Title Insurance Company, 100
Huntington Avenue, Boston, MA 02199, Attention: Jo-Ann Allan, with direct
co-insurance (50%) to be provided by Commonwealth and its affiliates as provided
in Section 3.2(f).

“Transfer Taxes” shall mean any transfer or recordation taxes imposed by the
Commonwealth of Massachusetts or the City of Boston, or any other similar tax
assessments imposed by the Commonwealth of Massachusetts or the City of Boston
in connection with the purchase, sale, conveyance or assignment of real property
or personal property, or interests therein.

“Utility Deposits” shall mean all deposits made by or on behalf of the Seller
with the Persons providing water, sewer, gas, electricity, telephone and other
utilities to the Property.

“Violation(s)” has the meaning set forth in Section 3.2(e).

 

- 11 -



--------------------------------------------------------------------------------

“Violation Cap Amount” has the meaning set forth in Section 3.2(e).

“Work Letter” shall mean the Work Letter attached as Exhibit C to the Bain
Lease.

ARTICLE 2

Agreement; Purchase Price; Deposit

Section 2.1. Agreement to Sell and Purchase. Subject to the terms and provisions
of this Agreement, Seller agrees to sell the Property to Purchaser, and
Purchaser agrees to purchase the Property from Seller.

Section 2.2. Purchase Price. The purchase price (the “Purchase Price”) for the
Property is $930,000,000. The cash to be paid by Purchaser to Seller at Closing
(the “Cash Balance”) shall be an amount equal to (a) the Purchase Price minus
(b) all principal amounts then outstanding under the Existing Loan at Closing,
plus (c) the Loan Reserve Credit minus (d) the Deposit (including all interest
accrued thereon), as adjusted (up or down) by (e) the adjustments and
apportionments as hereinafter set forth. The Cash Balance shall be paid by
Purchaser on the Closing Date by wire transfer of immediately available federal
funds.

Section 2.3. Deposit. No later than 3:00pm (EST) on the Effective Date,
(a) Purchaser shall deposit cash (and not a letter of credit) in the amount of
$50,000,000 (including all interest and earnings thereon, the “Deposit”) with
Escrow Agent by wire transfer of immediately available funds in accordance with
the wire instructions set forth on Exhibit E attached hereto and (b) Seller
shall cause the executed Fund Guaranty to be delivered to Escrow Agent to be
held in accordance with Schedule 3.2. If Purchaser fails to timely deliver the
Deposit to Escrow Agent or Seller fails to timely deliver the executed Fund
Guaranty, time being of the essence with respect to each such delivery, this
Agreement shall automatically terminate, in which event Seller and Purchaser
shall have no further obligations or liabilities to each other hereunder except
for the Effective Date Surviving Obligations.

Section 2.4. Segregated Account. The Deposit shall be held by Escrow Agent in a
segregated “money market” account and otherwise in accordance with the
provisions of Schedule 3.2 hereto. The Deposit shall be paid to Seller and
applied to the Purchase Price if the Closing occurs. If the Closing does not
occur by the Outside Consent Date due to the inability to obtain the Required
Consents (and not due to either party’s default), the Deposit shall be disbursed
as provided herein. If the Closing does not occur due to the default of one of
the parties, the Deposit shall be disbursed as provided in Article 9. The
Deposit shall be completely non-refundable except as expressly provided in this
Agreement.

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE 3

Title

Section 3.1. Status of Title. Subject to the terms and provisions of this
Agreement, Seller shall sell, convey, assign and transfer good and marketable
title to Seller’s interest in the Property to Purchaser, and Purchaser shall
purchase, accept and assume the same, subject only to the Permitted Exceptions.

Section 3.2. Title Insurance Policy; Objections to Title.

(a) Purchaser acknowledges and agrees that (i) Purchaser has received from
Seller a copy of the Existing Title Policy and the Existing Survey relating to
the Real Property and that Purchaser independently obtained the Pro Forma
Policy, (ii) Purchaser or Purchaser’s attorneys have reviewed the Existing Title
Policy, the Pro Forma Policy and the Existing Survey and (iii) Purchaser hereby
confirms to Seller that Purchaser has no objections to any title exceptions or
survey matters revealed by the Pro Forma Policy. Purchaser hereby waives its
right to object to any liens, encumbrances or other title exceptions appearing
on the Pro Forma Policy. In addition, Purchaser shall not be entitled to object
to, and shall be deemed to have approved, any liens, encumbrances or other title
exceptions (and the same shall be deemed Permitted Exceptions) (A) which the
Title Company is willing to omit as exceptions to title, (B) against or over
which the Title Company is willing to provide affirmative insurance satisfactory
to Purchaser in its reasonable discretion, or (C) which will be extinguished
upon the transfer of the Property to Purchaser (collectively, the
“Non-Objectionable Encumbrances”).

(b) It is expressly understood that in no event shall Seller be required to
bring any action or institute any proceeding, or to otherwise incur any costs or
expenses, in order to cause title to the Property to be in accordance with the
terms of this Agreement on the Closing Date and that Purchaser hereby agrees to
accept title to the Property subject to the Permitted Exceptions and as
otherwise provided in the Pro Forma Policy. Notwithstanding the foregoing,
Seller shall be obligated to remove (i) any mortgage (a “Mortgage”) which
affects the Property which was created by Seller except in connection with the
Loan Documents, (ii) all judgment liens and all tax liens due and payable by
Seller, and (iii) all mechanics liens affecting the Property, in each case which
were voluntarily caused or created by Seller (as opposed to, for example, by a
Tenant) (the items in this clause (iii), collectively, “Monetary Liens”);
provided, however, that Seller shall not have the obligation to remove any of
such Monetary Liens unless such Monetary Lien is in an ascertainable, fixed
amount, and the cost of removing the same (by bonding or otherwise), together
with all other Monetary Liens, shall not exceed an aggregate amount of
$10,000,000 (the “Monetary Lien Cap Amount”). The Monetary Lien Cap Amount
excludes any Monetary Liens arising from the Bain Lease Obligations. If Seller
is required to remove a Monetary Lien pursuant to the terms of this Agreement,
Seller shall be entitled to postpone the Closing for a period of up to thirty
(30) days in order to endeavor to remove such Monetary Lien and to use any
portion of the Cash Balance to the extent necessary to remove and satisfy same
at Closing or to cause same to be omitted by the Title Company as an exception
to coverage. Notwithstanding the foregoing, if the Title Company is willing to
insure over such Mortgage or Monetary Lien by either providing for an indemnity
or an escrow, or otherwise, then Seller shall not be required to remove such
Mortgage or Monetary Lien. If a Monetary Lien can be removed (by bonding or
otherwise) but Seller elects not to remove it, or cause it to be removed,
because the cost of removing the same, or the associated liability to the
bonding company, plus the cost of obtaining the bond, exceeds the Monetary Lien
Cap Amount, then Purchaser may, at Purchaser’s sole discretion, either proceed
to the Closing and accept a credit against the Purchase Price of up to the
Monetary Lien Cap Amount (but without any other modifications to this Agreement)
or terminate this Agreement upon five (5) Business Days (or less if Seller’s
election occurs within five (5) Business Days before the Closing) prior written
notice and receive a refund of the Deposit, whereupon the

 

- 13 -



--------------------------------------------------------------------------------

parties shall have no further rights or obligations hereunder except for the
Effective Date Surviving Obligations. If the cost of removing any Monetary
Lien(s), in the aggregate, is less than the Monetary Lien Cap Amount, Seller
shall, at its sole option, either remove such item or give to Purchaser a credit
against the Purchase Price in an amount equal to the reasonable cost to remove
same (up to the Monetary Lien Cap Amount).

(c) Reserved.

(d) In no event shall any lien, encumbrance or other exception arising as a
result of any act or omission of Purchaser or anyone acting on behalf of
Purchaser be deemed a title objection.

(e) Purchaser agrees to purchase the Property subject to any and all notes or
notices of violations of any Legal Requirement noted in or issued by any
governmental authority prior to or, subject to the provisions of this
Section 3.2(e), after the Effective Date (individually, a “Violation” and
collectively, “Violations”), and/or any lien, penalty or fine imposed in
connection with any of the foregoing, and/or any condition or state of repair or
disrepair and/or other matter or thing, whether or not noted, which, if noted,
would result in a Violation being placed on the Property. Seller shall have no
duty to remove or comply with or repair or disrepair any condition, matter or
thing, relating to a Violation placed on the Property on or prior to the
Effective Date. For any Violation first placed on the Property after the
Effective Date (a “Post-Effective Date Violation”), (i) Seller shall remove or
comply with or repair any such Post-Effective Date Violation, together with any
associated liens, penalties or fines or other conditions on or prior to Closing,
if the cost of such Violation and all other Violations arising after the
Effective Date is $1,000,000 or less (the “Violation Cap Amount”) and (ii) if
the cost of such Post-Effective Date Violation and all other Post-Effective Date
Violations exceeds the Violation Cap Amount, Seller shall have right,
exercisable by written notice to Purchaser delivered within three Business Days
after receiving actual notice of such Post-Effective Date Violation(s) that
exceed the Violation Cap Amount, to elect not to remove or comply with or repair
any such Post-Effective Date Violations, and if Seller elects to proceed under
clause (ii), then Purchaser shall have the right, by written notice delivered
within three Business Days after its receipt of Seller’s election, to either
(A) accept the Property subject to all Post-Effective Date Violations and all
liens, penalties or fines associated therewith and accept a credit to the
Purchase Price in the amount of the Violation Cap Amount as its sole and
exclusive remedy or (B) terminate this Agreement and receive a return of the
Deposit, whereupon the parties shall have no further rights or obligations
hereunder except for the Effective Date Surviving Obligations.

(f) Purchaser shall obtain at its expense the Owner’s Policy and endorsements to
the Loan Policy referenced in Section 5.1 from the Title Company and agrees that
Commonwealth and its affiliates shall have the right to directly co-insure 50%
of such policies so long as (i) Commonwealth and its affiliates agree (A) to
match the premium that is being charged by the Title Company for such policies
and (B) to match the quality and level of coverage, including any coverage
provided by endorsements or affirmative coverage, that is being provided by the
Title Company and (ii) such coverage to be provided by Commonwealth and its
affiliates is apportioned among Commonwealth and its affiliates as follows:
Commonwealth: (15%), Chicago Title Insurance (20%) and Fidelity National Title
Insurance Company (15%). If one of the Title Company or Commonwealth are unable
or unwilling to issue the policies (including with respect to eliminating any
exceptions relating to the mezzanine loan foreclosure) in the form required by
this Agreement and subject to the provisions set forth in the preceding sentence
but the other is so able and willing, the able and willing title insurer shall
be entitled, and Purchaser shall be obligated to obtain, 100% of the policies
from such able and willing title insurer.

 

- 14 -



--------------------------------------------------------------------------------

ARTICLE 4

Inspection and Confidentiality

Section 4.1. Access. During the pendency of this Agreement, subject to the
rights of Tenants under Leases and the other provisions of this Section,
Purchaser, personally or through its authorized agents or representatives, shall
be entitled, upon the prior consent of Seller, to enter upon the Real Property
during normal business hours (accompanied by representative of Seller if
required by Seller) and shall have the right to make such investigations,
including appraisals, engineering studies, soil tests, environmental studies and
underwriting analyses, as Purchaser deems necessary or advisable, subject to the
following limitations: (a) such access shall not violate any law or agreement to
which any Seller Party is a party or otherwise expose Seller to a material risk
of liability; (b) Purchaser shall give Seller written notice at least one
(1) Business Day before conducting any inspections, and an agent or
representative of Seller shall have consented to such inspection and have the
right to be present when Purchaser or its representatives conducts its or their
investigations on the Property; (c) neither Purchaser nor its agents shall
damage the Property or any portion thereof; (d) unless Seller agrees otherwise,
before Purchaser or its agents enter onto the Property, Purchaser shall deliver
to Seller a certificate of insurance naming Seller as an additional insured and
containing a waiver of subrogation in Seller’s favor, evidencing commercial
general liability insurance (including property damage, bodily injury and death)
issued by an insurance company having a rating of at least “A-VII” by A.M. Best
Company, with limits of at least One Million Dollars ($1,000,000) combined
single limit per occurrence for bodily or personal injury, death or property
damage; (e) Purchaser shall: (i) use reasonable efforts to perform all on-site
due diligence reviews on an expeditious and efficient basis; and (ii) indemnify,
hold harmless and defend Seller Parties against, and hold Seller Parties
harmless from, all loss, liability, claims, costs (including reasonable
attorneys’ fees), liens and damages resulting from or relating to the activities
of Purchaser or its agents under this Section 4.1; and (f) without Seller’s
prior written consent, which Seller may give or withhold in its absolute
discretion, Purchaser shall not conduct any Phase II exams, soil borings,
testing or sampling of any surface or subsurface soils or other subsurface
conditions, water or other materials, or other invasive tests on or around the
Property. The foregoing shall constitute Surviving Obligations.

Section 4.2. Confidentiality.

(a) Purchaser shall hold all Confidential Information in confidence and, prior
to the Closing, shall not disclose or permit any Person to whom it has delivered
Confidential Information to disclose the Confidential Information to any Person
without, in each instance, Seller’s prior written consent. Purchaser further
agrees that, before the Closing, Purchaser will use the Confidential Information
only for purposes of evaluating the Property in connection with its purchase of
the Property in accordance with the terms of this Agreement. Prior to the
Closing, Purchaser shall not disclose the Contemplated Transactions or the
Confidential Information to any Person, other than (i) as necessary to comply
with its obligations under this Agreement to assist Seller in obtaining the
Required Consents and (ii) to such of its employees, officers, directors,
attorneys, accountants, advisors, consultants, lenders, and investors who
(A) have a need to review the Confidential Information for the purpose of
advising Purchaser on the suitability of the Property for purchase, (B) have
been informed of the confidential nature of such information, and (C) have
agreed to maintain the confidential nature of such information pursuant to the
terms of this Section 4.2.

(b) Notwithstanding the above terms, to the extent that Purchaser is required to
disclose the Confidential Information by law, regulation or stock exchange rule
or pursuant to a subpoena, court order or other legal proceeding, Purchaser
shall notify Seller (both by telephone and in writing) within two (2) Business
Days of its actual knowledge of such legally required disclosure. Purchaser
shall

 

- 15 -



--------------------------------------------------------------------------------

cooperate, at no cost to Purchaser, with Seller’s counsel in any appeal or
challenge to such disclosure made by Seller. If no protective order or similar
relief is obtained, Purchaser shall (i) disclose only that portion of the
Confidential Information that it is legally obligated to disclose, (ii) exercise
reasonable efforts to obtain reliable assurances that the disclosed information
will be kept confidential, and (iii) exercise reasonable efforts to provide
Seller with a copy of the information to be disclosed before the same is given
to any third party. In addition, and notwithstanding anything to the contrary in
this Agreement, Purchaser may disclose any portion of the Confidential
Information that is generally available to the public, other than any portion of
the Confidential Information that becomes available to the public as a result of
a previous disclosure by Purchaser in violation of this Agreement.

(c) If this Agreement is terminated, (i) Purchaser shall promptly deliver to
Seller all the Confidential Information (or portions thereof requested by
Seller) which is in tangible form, including any copies Purchaser has made and
other embodiments thereof, and (ii) Purchaser shall destroy all extracts,
summaries and compilations thereof and references thereto which are in
Purchaser’s notes, documents, databases or other records (whether prepared by
Purchaser or by Seller), and in either case Purchaser will certify to Seller by
written affidavit that, to the best of its knowledge, information and belief, it
has done so.

(d) Purchaser acknowledges that the Confidential Information is of a special,
unique, unusual, extraordinary and intellectual character and that Seller’s
interest in the Confidential Information may be irreparably injured by
disclosure of such Confidential Information in violation of this Agreement.
Purchaser further acknowledges and agrees that money damages would not be a
sufficient remedy for any breach of Section 4.2 of this Agreement by it and
that, in addition to all other remedies available at law or in equity, Seller
shall be entitled to specific performance or injunctive or other equitable
relief as a remedy for any breach or potential breach by Purchaser of
Section 4.2 of this Agreement and further agrees to waive any requirement for
the securing or posting of any bond in connection with such remedy.
Notwithstanding the foregoing, in no event shall Purchaser have any liability
for indirect, consequential or punitive damages.

(e) Except as provided otherwise in this Section 4.2, Purchaser and Seller, for
the benefit of each other, hereby agree that neither of them will release or
cause or permit to be released to the public (which each party agrees does not
include the direct or indirect partners or prospective investors in each of the
funds that indirectly own Seller) any press notices, publicity (oral or written)
or advertising promotion relating to, or otherwise publicly announce or disclose
or cause or permit to be publicly announced or disclosed, in any manner
whatsoever, the names of Seller and Purchaser respectively, or any of their
affiliates or subsidiaries, the terms, conditions or substance of this Agreement
or the transactions contemplated herein, without first obtaining the consent of
the other party hereto, which shall not be unreasonably withheld. Seller, being
aware that the securities of Boston Properties, Inc. (“BPI”), the owner,
directly or indirectly, of a controlling interest in Purchaser, are traded on
the New York Stock Exchange, acknowledges that Purchaser and BPI may be
compelled by legal requirements to issue a public press release announcing that
it has entered into this Agreement and stating the material terms hereof.
Purchaser and Seller have, prior to the Effective Date, jointly approved a form
of press release to be issued by Purchaser or BPI to the public, and Seller and
Purchaser each consents to the dissemination of such press release and to all
such additional statements and disclosures Seller, Purchaser and BPI may
reasonably make in responding to inquiries arising as a result of any such press
release. Each party likewise consents to any disclosure of Confidential
Information (i) which the other party reasonably believes is required by law or
which is recommended in good faith by counsel to such other party or (ii) which
is necessary to comply with a party’s obligations under this Agreement
including, without limitation, in connection with obtaining the Required
Consents. In addition, Purchaser and BPI. shall have the right to attach a copy
of this Agreement as an exhibit to one or more of their respective required
filings with the Securities and Exchange Commission on Form 8-K or Form 10-Q and
to

 

- 16 -



--------------------------------------------------------------------------------

otherwise comply with the requirements of all applicable securities laws as they
relate to the disclosure of the transactions contemplated by this Agreement, and
no such filings shall be deemed a violation by Purchaser of the terms of this
Agreement or the confidentiality agreement that is referred to herein.

(f) The provisions of this Section 4.2 shall supersede all prior confidentiality
agreements between Purchaser and Seller and shall survive for a period of six
(6) months from the earlier of the Closing Date and any termination of this
Agreement.

Section 4.3. Reporting. In the event that Purchaser’s due diligence reveals any
condition of the Property that in Purchaser’s judgment requires disclosure to
any governmental agency or authority, Purchaser shall immediately notify Seller
thereof. In such event, Seller, and not Purchaser or anyone acting on
Purchaser’s behalf, shall make such disclosures as Seller deems appropriate.
Notwithstanding the foregoing, to the extent that Purchaser is required to
disclose the discovered condition by law, regulation or stock exchange rule or
pursuant to a subpoena, court order or other legal proceeding, Purchaser may do
so but shall first notify Seller (both by telephone and in writing) within two
(2) Business Days of its actual knowledge of such legally required disclosure.

Section 4.4. Estoppels. From and after the Effective Date, Seller shall request
and endeavor to obtain from each Tenant and from the parties to the Declaration
and to the Hancock License Agreement an estoppel certificate, in forms required
by the applicable Leases or such documents or otherwise as mutually and
reasonably agreed to between Seller and Purchaser. Notwithstanding such request,
(a) the receipt of one or more estoppel certificates shall not be a condition
precedent to Purchaser’s performance under this Agreement, (b) no claim by any
Tenant or other party disclosed on a returned estoppel certificate shall give
rise to any liability of Seller under this Agreement or otherwise or excuse
Purchaser’s performance under this Agreement (except as provided below in this
Section 4.4) and (c) Seller shall have absolutely no liability under this
Agreement or otherwise to obtain any estoppel certificates. If an estoppel is
received by Seller or Purchaser (including after the Closing Date), the matters
certified to by the Tenant or the other party delivering such estoppel (the
“Estoppel Matters”) shall, with respect to the Seller Representations covered by
such Estoppel Matters, have the following effect: (i) to the extent the Estoppel
Matters confirm the Seller Representations, the Estoppel Matters shall be
removed from the related Seller Representations from and after the date of
Purchaser’s receipt of the related estoppel and (ii) to the extent the Estoppel
Matters allege matters that would, if true, result in a breach of the Seller
Representations, such Estoppel Matters shall not remove the related Seller
Representations and, to the extent that a breach does in fact exist, the parties
shall have available the rights and remedies with respect thereto as set forth
in Article 9.

ARTICLE 5

Conditions Precedent, Casualty Damage or Condemnation

Section 5.1. Conditions Precedent Favoring Purchaser. In addition to any other
conditions precedent in favor of Purchaser as may be expressly set forth
elsewhere in this Agreement, Purchaser’s obligation to purchase the Property is
subject to the timely fulfillment of the conditions set forth in this
Section 5.1 on or before the Closing Date, or such earlier date as is set forth
below. Each condition may be waived in whole or in part only by written notice
of such waiver from Purchaser to Seller; provided, however, that the Required
Consents may only be waived by Purchaser subject to the provisions set forth in
(d) below:

(a) Seller shall have performed and complied in all material respects with all
of the terms of this Agreement to be performed and complied with by Seller prior
to or at the Closing.

 

- 17 -



--------------------------------------------------------------------------------

(b) Seller’s Representations shall be true and correct in all material respects
as of the Closing Date, as updated subject to Section 6.5.

(c) On the Closing Date, the Seller shall be the owner of fee simple and
leasehold title to the Property (as applicable), free and clear of all Liens,
but subject to the Permitted Exceptions and the other provisions of Section 3.2.

(d) Seller shall have received and delivered to Purchaser copies of all Required
Consents in accordance with the provisions of Section 5.7. If Seller shall not
have obtained and delivered to Purchaser copies of the Required Consents that
satisfy the requirements of Section 5.7 on or before the 120th day after the
Effective Date:

(i) either Purchaser or Seller shall have the right (in its sole discretion),
exercisable by written notice to the other party on or before such 120th day, to
extend the Closing Date for up to 60 additional days to provide additional time
to obtain the Required Consents (such 120th day or, if extended by 60 days as
provided above, such 180th day after the Effective Date, the “Outside Consent
Date”);

(ii) Purchaser shall have the right, with respect to the Lender Consent, to
waive the Lender Consent as a condition to Closing by delivering written notice
to Seller of such waiver, which written notice shall constitute an irrevocable
election (the “Defeasance Election”) by Purchaser to (A) cause Seller to defease
the Existing Loan in accordance with the Loan Documents and in compliance with
the provisions of the Loan Documents, (B) waive any further right to assume the
Existing Loan, (C) pay to Existing Lender, or reimburse Seller at Closing for,
all of the fees, costs and expenses required by the Loan Documents and/or
Existing Lender in connection with the Defeasance Election, whether or not
received, including, but not limited to, all processing fees, application fees,
attorneys’ fees, recording fees, accounting fees, the cost of purchasing United
States treasuries or other defeasance collateral, any incremental increase in
Transfer Taxes caused by the fact that the Existing Loan is not being assumed,
underwriting fees and rating agency fees, in addition to all Loan Transfer Fees
that have been incurred in connection with the previously requested assumption
of the Existing Loan and (D) take such actions as it shall be required to take
to complete the defeasance of the Existing Loan on or prior to the Outside
Consent Date; and

(iii) Purchaser shall have the right, with respect to the Ground Lessor Consent,
to waive the Ground Lessor Consent as a condition to Closing by written notice
to Seller of such waiver (the “Ground Lessor Waiver Election”), provided that
(A) Purchaser meets the Tangible Net Worth test referenced in Section 5.7(b) and
otherwise delivers to Seller and/or Ground Lessor evidence sufficient to confirm
that Purchaser satisfies the applicable requirements of the Ground Lease that
permit the Ground Lease to be transferred without Ground Lessor Consent, (B) the
Ground Lease Waiver Election shall be deemed to be a waiver by Purchaser of any
obligation on the part of Seller to deliver to Purchaser the Ground Lease
estoppel and shall relieve Seller of any and all obligations to make any
representations, warranties or indemnities with respect to the Ground Lease
other than the representation and warranty set forth in Section 6.2(bb), which
shall continue in all events, and (C) Purchaser shall continue to be responsible
for all Ground Lessor Consent Fees incurred in connection with the previously
requested Ground Lessor Consent or satisfaction of the requirements necessary to
relieve Seller’s obligation to obtain the Ground Lessor Consent.

(e) Seller shall have caused the Lobby Work, the Cafe Work, the Landlord’s
Initial Work and the Other Seller Work to have been Substantially Completed;
provided, however, that to the extent (if any) that any remaining part of such
work has not been Completed prior to Closing, Seller shall either (i) diligently
perform such work to Completion as soon as practicable after the Closing in the

 

- 18 -



--------------------------------------------------------------------------------

manner applicable to Seller’s performance of the Seller’s Work after Closing
under Article 8 (and the provisions of Article 8 shall apply thereto mutatis
mutandis) or (ii) at Closing, credit the cost of such remaining work (in an
amount mutually agreed by the parties) against the Purchase Price.

(f) Title Company shall be irrevocably obligated to issue an ALTA Owner’s Policy
of Title Insurance to Purchaser in the form of the Pro Forma Policy.

(g) Title Company shall be irrevocably obligated to issue to Existing Lender
such endorsements to its ALTA Loan Policy of Title Insurance as may be required
by Existing Lender in connection with the Lender Consent.

(h) Purchaser shall have received confirmation from Escrow Agent that it
continues to hold the Fund Guaranty and that Escrow Agent is unconditionally
committed to deliver the Fund Guaranty to or at the direction of Purchaser at
Closing.

Purchaser acknowledges and agrees that its obligation to perform under this
Agreement is not contingent upon Purchaser’s ability to obtain any
(i) governmental or quasi-governmental approval of changes or modifications in
use or zoning, or (ii) modification of any existing land use restriction, or
(iii) consents to assignments of any service contracts or other agreements
(other than the Required Consents) which Purchaser requests.

Section 5.2. Conditions Precedent Favoring Seller. In addition to any other
condition precedent in favor of Seller as may be expressly set forth elsewhere
in this Agreement, Seller’s obligation under this Agreement is expressly subject
to the timely fulfillment of the conditions set forth in this Section 5.2 on or
before the Closing Date, or such earlier date as is set forth below. Each
condition may be waived in whole or part only by written notice of such waiver
from Seller to Purchaser.

(a) Purchaser shall have performed and complied in all material respects with
all of the terms of this Agreement to be performed and complied with by
Purchaser prior to or at the Closing;

(b) The Purchaser Representations shall be true and correct in all material
respects as of the Closing Date;

(c) Seller shall have received all Required Consents (unless receipt of one or
more of such consents is waived by Purchaser pursuant to the provisions of
Section 5.1(d)) in accordance with and as more particularly set forth in
Section 5.7; and

(d) Seller shall have received confirmation from Escrow Agent that it has
received the payment of the Cash Balance from Purchaser in accordance with
Section 2.2 hereof, and any other amounts due to Seller from Purchaser
hereunder, and that Escrow Agent is in possession of written authorization from
Purchaser to disburse such funds to or at the direction of Seller at Closing.

Section 5.3. Risk of Loss.

In the event that, prior to the Closing Date, all or a portion of the
Improvements should be damaged or destroyed by fire or other casualty such that
(y) Seller’s reasonable estimate of the cost to repair the same exceeds
$100,000,000 or (z) Existing Lender is not obligated to release the insurance
proceeds for reconstruction of the Property (it being agreed that if Existing
Lender is obligated to release such proceeds subject to the satisfaction of the
requirements for release set forth in Section 7.4 of the Loan Agreement forming
part of the Loan Documents, then Existing Lender shall be deemed to be

 

- 19 -



--------------------------------------------------------------------------------

obligated to release such proceeds for the purposes of this Section 5.3(z)) (any
such casualty, a “Material Casualty”), Purchaser may, at Purchaser’s sole
option, elect to either:

(a) terminate this Agreement and receive a refund of the Deposit; or

(b) close the transaction contemplated by this Agreement as provided below.

In the event of a fire or other casualty that is not a Material Casualty, or if
there is a Material Casualty and Purchaser elects to proceed to Closing pursuant
to Section 5.3(b), (i) Purchaser shall purchase the Property in accordance with
the terms hereof (without reduction in the Purchase Price other than a credit
for any applicable deductible in Seller’s insurance policy) and (ii) Seller
shall assign to Purchaser at Closing all insurance proceeds payable on account
of such damage (net of collection costs and costs of repair incurred by Seller
and not then reimbursed, which costs shall be disclosed to Purchaser before it
makes its election under this Section 5.3). With respect to any Material
Casualty, Purchaser shall be deemed to terminate this Agreement pursuant to
Section 5.3(a) unless, within ten (10) days from receipt of notice of such
Material Casualty, Purchaser provides Seller with written notice that Purchaser
elects to proceed under Section 5.3(b).

Section 5.4. Condemnation. In the event that, prior to the Closing Date, all or
a material portion of the Real Property should be condemned by right of eminent
domain, such that (y) Seller’s reasonable estimate of the loss of value of the
remaining Real Property exceeds $100,000,000 or (z) Existing Lender is not
obligated to release the condemnation proceeds for reconstruction of the
Property (it being agreed that if Existing Lender is obligated to release such
proceeds subject to the satisfaction of the requirements for release set forth
in Section 7.4 of the Loan Agreement forming part of the Loan Documents, then
Existing Lender shall be deemed to be obligated to release such proceeds for the
purposes of this Section 5.4(z)) (any such event, a “Material Taking”),
Purchaser may, at Purchaser’s sole option, elect either to:

(a) terminate this Agreement and receive a refund of the Deposit; or

(b) close the transaction contemplated by this Agreement as provided below.

In the event of a condemnation by right of eminent domain that is not a Material
Taking, or if there is a Material Taking and Purchaser elects to proceed to
Closing under Section 5.4(b), Purchaser shall purchase the Property in
accordance with the terms hereof (without reduction in the Purchase Price) and
Seller shall assign to Purchaser at Closing all condemnation proceeds payable as
a result of such condemnation (net of collection costs and costs of repair
reasonably incurred by Seller and not then reimbursed, which costs shall be
disclosed to Purchaser before it makes its election under this Section 5.4).
With respect to any Material Taking, Purchaser shall be deemed to have elected
to terminate this Agreement pursuant to Section 5.4(a) unless, within ten
(10) days from written notice of such Material Taking, Purchaser provides Seller
with written notice that Purchaser elects to proceed under Section 5.4(b).

Section 5.5. Activities Prior to Closing. Prior to the Closing, Seller shall:

(a) not sell or further encumber all or any interest in the Property,

(b) give Purchaser prompt written notice of:

 

- 20 -



--------------------------------------------------------------------------------

(i) (A) any casualty affecting all or any portion of the Property or (B) any
other event of which other event Seller obtains actual knowledge which is
specific to the Real Property and which either (1) constitutes a Material
Adverse Effect or (2) Seller is otherwise obligated to notify Purchaser of
pursuant to this Agreement,

(ii) any pending or threatened condemnation proceeding or material litigation
affecting the Real Property of which Seller receives actual written notice,

(iii) any event or circumstance of which Seller has actual knowledge that makes
any of Seller’s Representations under this Agreement materially untrue or
incorrect,

(iv) all written notices and other written correspondence sent by a Seller Party
to, or received by a Seller Party from, Existing Lender or Ground Lessor, and

(v) any other event required for Seller to comply with its obligations under
this Section 5.5.

(c) continue to insure the Property substantially as it is insured as of the
Effective Date.

(d) continue to comply with its obligations under the Loan Documents, Leases
(including, without limitation, the administration of tenant improvement or
other work to be performed by the landlord thereunder), Contracts and all other
agreements of Seller, including the obligation to pay all Tenant Costs under
Leases as and when due under the applicable Leases and other agreements;
provided, however, that to the extent such compliance causes Seller to expend
funds for obligations that are Purchaser’s obligation to pay pursuant to this
Agreement, such amounts shall be set forth on the Closing Statement and Seller
shall receive a credit to the Purchase Price at Closing for such amounts.
Notwithstanding the foregoing, for the sake of clarity, Purchaser acknowledges
and agrees that Seller shall not be obligated to perform (i) the CSX rail-side
of the garage façade work (for which Purchaser is receiving a credit at Closing
as provided in Section 7.4) or (ii) any drainage or other work that Seller has
not expressly agreed to perform pursuant to this Agreement. With respect to the
tenant improvement work performed by the landlord under the Autonomy and Photon
leases referenced in Schedule 6.2(l), to the extent the work to be performed by
the landlord under either of such leases is not completed prior to Closing,
Seller shall assign the construction contract and related agreements for such
work to Purchaser, pursuant to assignment and assumption instruments reasonably
acceptable to the parties.

(e) notify Purchaser and provide Purchaser with copies of any proposed Leases,
renewals, terminations or material amendments to Leases for the Property and
obtain the prior written consent of Purchaser (which, in the case of consents to
be delivered under clause (iii) below, shall not be unreasonably withheld to the
extent such enforcement action is in the ordinary course of enforcing Leases)
before (i) issuing any non-binding proposals for proposed Leases, renewals,
terminations or material amendments to Leases for the Property or responding to
any such proposals, (ii) entering into any binding agreement or commitment to
effectuate any such transactions or (iii) initiating any enforcement action
against any Tenant.

(f) notify Purchaser and provide Purchaser with copies of any proposed billing
statements for Tenants with respect to calendar year 2011 and obtain the prior
written consent of Purchaser (which shall not be unreasonably withheld,
conditioned or delayed) before issuing such billing statements to the respective
Tenants.

 

- 21 -



--------------------------------------------------------------------------------

(g) send to Purchaser copies of weekly leasing activity reports and any material
written notices sent by a Seller Party to, or received by a Seller Party with
respect to, a Tenant, the Property or the Contracts.

(h) continue to diligently supervise the contractors to ensure the completion of
the Lobby Work and the Cafe Work prior to the Closing Date, and invite and
afford Purchaser and/or its representatives the opportunity (where practicable)
to participate in all weekly meetings with contractors and otherwise afford
Purchaser the opportunity (where practicable) to participate in such supervision
and oversight as reasonably requested by Purchaser.

(i) continue to diligently supervise the progression of the Garage Work, the
Chiller Work and the work described in Section 5.1(e) in accordance with Article
8, and invite and afford Purchaser and/or its representatives the opportunity
(where practicable) to participate in all weekly meetings with contractors and
otherwise afford Purchaser the opportunity (where practicable) to participate in
such supervision and oversight as reasonably requested by Purchaser.

(j) continue to operate and maintain the Property in substantially the same
manner as it has heretofore been operated and maintained by Seller during the
Ownership Period.

Section 5.6. Payment of Taxes.

Seller shall be responsible for and shall pay when due all Taxes (unless
otherwise expressly provided in this Agreement) levied with respect to the
operations and/or assets of the Property attributable to any Tax period ending
on or before the Closing Date unless such Taxes are being disputed by Seller in
good faith in accordance with the Loan Documents and applicable law.

Section 5.7. Required Consents.

(a) Existing Loan. Subject to the provisions of this Section 5.7(a), Seller
shall diligently and in good faith seek, and Purchaser shall diligently and in
good faith cooperate with Seller and Existing Lender to assist Seller to obtain,
the consent (“Lender Consent”) required under the Loan Documents to the
transactions contemplated by this Agreement (the “Contemplated Transactions”).
Purchaser and Seller agree to cooperate in good faith to obtain the Lender
Consent and Purchaser agrees that Seller shall control the process but shall, in
so doing, keep Purchaser and its counsel regularly informed and (where
practicable) regularly involved in the process, including copying Purchaser and
its counsel on all written notices delivered to Existing Lender and its counsel,
and inviting and affording Purchaser and its counsel the opportunity to
participate in all meetings and conference calls.

(i) Purchaser has received and reviewed the Loan Documents and has made its own
independent decision with regard to the nature of the Required Consents required
thereby as a result of the Contemplated Transactions and understands and agrees
that Existing Lender has discretion to approve, and could disapprove, the
Contemplated Transactions.

(ii) On or before the fifth Business Day after the Effective Date, Seller shall
notify Existing Lender of the Contemplated Transactions and request that
Existing Lender provide a list of Existing Lender’s requirements (the “Lender
Requirements”) for the consummation of the loan assumption and Lender Consent.
Seller’s notification to Existing Lender shall include a copy of this Agreement
and a financial statement for the Substitute Guarantor proposed by Purchaser and
a structure chart for Purchaser, Substitute Guarantor and their respective
direct and indirect owners. Following such request, Seller and Purchaser, as
applicable, shall promptly provide all information required to be delivered to
Existing Lender in

 

- 22 -



--------------------------------------------------------------------------------

connection with obtaining Lender Consent under the Loan Documents (including the
proposed organizational documents for Purchaser and its constituent members or
partners) and all other information reasonably requested by Existing Lender.
Each of Purchaser and Seller shall use diligent efforts, and shall cooperate
with each other and any other Persons (e.g., the Existing Lender, the Ground
Lessor and the rating agencies), in order to obtain Lender Consent as soon as is
reasonably possible. Each party shall from time to time upon the other’s
reasonable request, provide status updates on the efforts to obtain Lender
Consent and each party shall copy the other on all submissions and material
correspondence to and from Existing Lender, including Seller’s submission
request letter to Existing Lender.

(iii) In furtherance of the provisions of this Section 5.7(a):

(1) Purchaser shall execute and deliver or cause to be delivered to Existing
Lender such assumption agreements, reaffirmation agreements, loan modifications,
legal opinions, resolutions, certificates, title insurance endorsements and
other instruments and documents as Existing Lender or the rating agencies may
require pursuant to the applicable provisions of the Loan Documents or may
otherwise reasonably require in connection with the Lender Consent
(collectively, the “Loan Assumption Documents”). In this regard, Purchaser
acknowledges that the Existing Loan has been securitized and that Purchaser
shall be obligated to comply with, and it shall be deemed reasonable for
Existing Lender or the rating agencies to request that Purchaser comply with,
the S&P U.S. CMBS Requirements applicable to the assumption of the Existing Loan
by Purchaser, the structuring of Purchaser and the other requirements applicable
to loan assumptions, together with any other customary requirements of lenders,
servicers or rating agencies for the assumption of securitized loans, including,
without limitation, the requirement that Purchaser and any direct member of
Purchaser be newly-formed SPEs and that, from the Effective Date until the
Closing Date, Purchaser (or its assignee) be a wholly-owned direct or indirect
subsidiary of Boston Properties Limited Partnership. Notwithstanding the
foregoing, the Loan Assumption Documents shall not impose any obligations on
Purchaser’s principals or, subject to any additional burdens or obligations
imposed on Purchaser or any of its affiliates under any express provision of
this Section 5.7(a), impose any additional burdens on Purchaser, or any
affiliates, not contained in the Loan Documents, nor amend any provision of the
Loan Documents in any materially adverse manner or otherwise materially
adversely change the existing terms of the Existing Loan except as may be
requested by Purchaser. In connection with the Lender Consent submission,
Purchaser shall have the right to request reasonable modifications to the
Existing Loan Documents in order to reflect the change in the identity and
ownership structure of the new borrower and the new guarantor, including without
limitation, changes to the permitted transfer provisions, the insurance
provisions, the notice provisions, any modifications to the property management
agreement, and the right to structure the transaction in accordance with
Section 10.22 of this Agreement; provided, however, that (I) the failure to
obtain any such reasonable modifications shall not be deemed a failure of the
condition to obtain Lender Consent and if Lender Consent shall be forthcoming
without such modifications, then Purchaser shall be required to accept Lender
Consent without such modifications and (II) any obligations imposed on Purchaser
or its affiliates in connection with any such modifications agreed to between
Purchaser and Existing Lender shall not be considered additional burdens on
Purchaser or its

 

- 23 -



--------------------------------------------------------------------------------

affiliates under this Section 5.7(a). Purchaser agrees to reasonably negotiate
provisions drafted to incorporate any requested reasonable modifications. In no
event shall Purchaser obtain the Approved Mezzanine Loan (as defined in the Loan
Documents) prior to Closing or, prior to Closing, include or have the right to
obtain any third party equity, preferred equity investor or pari passu or
subordinated lender providing preferred equity, mezzanine debt or other
indebtedness that is not expressly permitted by the Loan Documents in existence
as of the Effective Date.

(2) Seller shall execute and deliver such release of Existing Lender and other
documents as may be reasonably requested by Existing Lender to obtain Lender
Consent.

(3) Purchaser shall cause a Substitute Guarantor affiliated with Purchaser to
execute and deliver to Existing Lender (I) a guaranty of recourse obligations
and an environmental indemnity agreement, (II) an assumption of the tenant’s
interest in the 58th Floor Master Lease and (III) a guaranty of the obligations
of the affiliate of the Normandy Fund under that certain ROFO side letter with
Existing Lender for any liability of the landlord thereunder from and after the
Closing (collectively, the “Existing Guarantees”) in form and substance
substantially similar to the ones that currently are part of the Loan Documents
(the “Substitute Guarantees”) and Seller shall seek to obtain from Existing
Lender a release of all liability under the Existing Guarantees from and after
(but not before) the assumption of the Existing Loan by Purchaser on the Closing
Date (the “Prospective Release”). If Seller is unable to obtain the Prospective
Release from Existing Lender (and, in the case of the 58th Floor Master Lease,
Existing Lender’s consent to the assignment to Purchaser of Seller’s interest as
landlord under the 58th Floor Master Lease, the assumption by Substitute
Guarantor of the tenant’s interest in the 58th Floor Master Lease and the other
obligations to assignment and assumption thereof described above (collectively,
the “58th Floor Lease Assumption Documents”)), Substitute Guarantor shall
execute and deliver to Seller at Closing an agreement indemnifying the Seller
Parties from all claims, liabilities, losses, damages, judgments, costs and
expenses, including, but not limited to, reasonable attorneys’ fees and
disbursements, arising under the Existing Guarantees that are attributable to
actions occurring on or after the Closing Date (the “Guaranty Indemnification
Agreement”).

(4) If Existing Lender shall fail or refuse to grant Lender Consent on or before
the Outside Consent Date for a reason other than the default by Seller or
Purchaser in its obligations under this Agreement and Purchaser has not made the
Defeasance Election, this Agreement shall automatically (and without the
necessity of notice) terminate, in which case Escrow Agent shall return the
Deposit to Purchaser and neither Seller nor Purchaser shall have any further
liability hereunder or by reason hereof except for the Effective Date Surviving
Obligations. If the failure to obtain Lender Consent is due to the default by
Seller or Purchaser in its obligations under this Agreement, then the provisions
of Article 9 shall apply.

(5) Seller and Purchaser agree that the Lender Consent shall be deemed given (so
that the parties may proceed to scheduling a Closing) if the

 

- 24 -



--------------------------------------------------------------------------------

Contemplated Transactions are permitted, even if such consent is conditioned
upon or subject to the execution and delivery of the Substitute Guarantees, Loan
Assumption Documents and other documents and deliveries contemplated by this
Section 5.7(a)(iii) on the Closing Date.

(iv) Purchaser shall be obligated to pay to Existing Lender, or reimburse Seller
at Closing for, all of the fees, costs and expenses required by the Loan
Documents and/or Existing Lender (collectively, the “Loan Transfer Fees”) in
connection with the Lender Consent, whether or not received, including, but not
limited to, all processing fees, application fees, attorneys’ fees, recording
fees, underwriting fees and rating agency fees.

(v) At the Closing, Seller shall receive a credit (the “Loan Reserve Credit”) to
the Purchase Price for (A) the then outstanding balance of all reserves,
escrows, and/or deposits then being held as of the Closing Date by Existing
Lender under the Loan Documents (collectively, the “Loan Reserves”) for real
estate taxes, insurance, deferred maintenance, capital replacements, tenant
improvements and leasing commissions, ground rent under the Ground Lease and
other purposes (after taking into account any pending requisitions relating
thereto so that (1) if the pending requisition is for a cost for which Seller is
responsible under this Agreement, Seller would not receive a credit for such
requisition and (2) if the pending requisition is for a cost for which Seller is
not responsible under this Agreement, Seller would receive a credit for such
requisition), and (B) any and all other funds derived from the Property held by
Existing Lender in any lockbox, cash management or other account or subaccount
as of the Closing Date, subject to adjustment in accordance with the proration
provisions specified herein; provided, however, that (1) Seller shall not
receive any Loan Reserve Credit for any amounts (i.e., Bain Lease Obligation
Security) then being held by Existing Lender that constitute funds reserved for
Seller Retained Obligations, and Seller shall continue to hold title to and have
the right to use such amounts as provided in Article 8, and (3) the $7.5 Million
LOC shall not constitute part of the Loan Reserve Credit.

(vi) At the Closing, (A) interest under the Existing Loan shall be prorated
between Seller and Purchaser as of the Closing Date with Seller receiving a
credit for any prepaid interest and Purchaser receiving a credit for any accrued
and unpaid interest as of the Closing Date and (B) Seller shall pay to Existing
Lender all amounts due and owing by Seller to Existing Lender as of the Closing
Date.

(b) Ground Lessor Consent. Subject to the provisions of this Section 5.7(b),
Seller shall diligently and in good faith seek, and Purchaser shall diligently
and in good faith cooperate with Seller and Ground Lessor to assist Seller in
obtaining, any consent (the “Ground Lessor Consent”) of the Ground Lessor
required under the Ground Lease to the Contemplated Transactions (the parties
agreeing that the agreement of the Ground Lessor to provide the consent set
forth in the Ground Lessor Assignment and Consent shall constitute Ground Lessor
Consent and shall be acceptable for this purpose). Purchaser and Seller agree to
cooperate in good faith to obtain the Ground Lessor Consent and Purchaser agrees
that Seller shall control the process but shall, in so doing, keep Purchaser and
its counsel regularly informed and (where practicable) regularly involved in the
process, including copying Purchaser and its counsel on all written notices
delivered to Ground Lessor and its counsel, and inviting Purchaser and its
counsel to all meetings and conference calls.

(i) On or before the fifth Business Day after the Effective Date, Seller shall
notify Ground Lessor of the Contemplated Transactions and request that Ground
Lessor provide the Ground Lessor Consent and, in such notification, (A) Seller
shall deliver to Ground Lessor a copy of this Agreement, and (B) Purchaser shall
provide a structure chart for Purchaser, its

 

- 25 -



--------------------------------------------------------------------------------

members and their respective direct and indirect owners. Purchaser agrees that,
directly or indirectly through a parent guaranty or other credit support given
to Ground Lessor in a form acceptable to Ground Lessor, Purchaser shall have a
Tangible Net Worth (as defined in Section 10.1(a) of the Ground Lease) of
$50,000,000 or more, shall provide financial statements or other evidence
satisfactory to Ground Lessor to establish such Tangible Net Worth, and shall
comply with the other applicable transfer requirements of the Ground Lessor set
forth in the Ground Lease. Seller and Purchaser, as applicable, shall promptly
deliver all information to be delivered to Ground Lessor in connection with
obtaining the Ground Lessor Consent that is required under the Ground Lease and
all other information reasonably requested by Ground Lessor. Each of Purchaser
and Seller shall use diligent efforts, and shall cooperate with each other and
any other Persons, in order to obtain the Ground Lessor Consent as soon as is
reasonably possible. Each party shall from time to time upon the other’s
reasonable request, provide status updates on the efforts to obtain the Ground
Lessor Consent and each party shall copy the other on all submissions and
material correspondence to and from Ground Lessor, including Seller’s submission
request letter to Ground Lessor. In connection with obtaining the Ground Lessor
Consent, Seller shall request from Ground Lessor and use diligent efforts to
obtain an executed estoppel certificate from Ground Lessor in accordance with
the terms of the Ground Lease Assignment and Consent.

(ii) If the Ground Lessor shall fail or refuse to grant the Ground Lessor
Consent on or before the Outside Consent Date for a reason other than the
default by Seller or Purchaser in its obligations under this Agreement and
Purchaser has not made the Ground Lessor Waiver Election, this Agreement shall
automatically (and without the necessity of notice) terminate, in which case,
Escrow Agent shall return the Deposit to Purchaser and neither Seller nor
Purchaser shall have any further liability hereunder or by reason hereof except
for the Effective Date Surviving Obligations. If the failure to obtain Ground
Lessor Consent is due to the default by Seller or Purchaser in its obligations
under this Agreement, then the provisions of Article 9 shall apply.

(iii) Seller and Purchaser agree that the Ground Lessor Consent shall be deemed
given (so that the parties may proceed to scheduling a Closing) if the
Contemplated Transactions are permitted, even if such consent is conditioned
upon or subject to the execution and delivery of the Ground Lessor Consent and
the other documents and deliveries contemplated by this Section 5.7(b) on the
Closing Date.

(iv) Purchaser shall be obligated to pay to the Ground Lessor, or reimburse
Seller at Closing for, all of the costs and expenses required by the Ground
Lease and/or the Ground Lessor (collectively, the “Ground Lessor Consent Fees”)
in connection with obtaining the Ground Lessor Consent, including, but not
limited to all processing fees, application fees, attorneys’ fees and other
out-of-pocket costs and expenses.

ARTICLE 6

Representations and Warranties

Section 6.1. Purchaser’s Representations and Warranties. Purchaser hereby
represents, warrants, covenants, and acknowledges to Seller, as of the date
hereof and as of the Closing, as follows:

(a) Purchaser acknowledges that it is an experienced and sophisticated purchaser
of commercial real estate property such as the Property and that it has had a
full and complete opportunity to conduct such investigations, examinations,
inspections and analyses of the Property as Purchaser, in its

 

- 26 -



--------------------------------------------------------------------------------

absolute discretion, may deem appropriate. Purchaser further acknowledges that,
except for the Seller Representations, Purchaser has not relied upon any
statements, representations or warranties by Seller or any agent of Seller.

(b) Purchaser agrees that the Property shall be sold, and that Purchaser shall
accept the same, on the Closing Date strictly on an “AS IS, WHERE IS” AND “WITH
ALL FAULTS, LIABILITIES, AND DEFECTS, LATENT OR OTHERWISE, KNOWN OR UNKNOWN”
basis, with no right of set-off or reduction in the Purchase Price (other than
any of the foregoing expressly set forth in this Agreement), and that, except
for the Seller Representations, such sale shall be without representation or
warranty of any kind by Seller, any other Seller Party or any broker or other
agents of Seller, express or implied, including any warranty of income
potential, operating expenses, uses, merchantability or fitness for a particular
purpose, and Seller does hereby disclaim and renounce any such representation or
warranty. Purchaser specifically acknowledges that, except for the Seller
Representations, Purchaser is not relying on any representations or warranties
of any kind whatsoever, express or implied, from Seller, any other Seller Party
or any broker or other agents as to any matters concerning the Property
including: (1) the value of the Subject Property; (2) any income to be derived
from the Subject Property; (3) the suitability of the Property for any and all
activities and uses which Purchaser may conduct thereon, including the
possibilities for further development of the Property or construction thereon;
(4) the habitability, merchantability, marketability, profitability or fitness
for a particular purpose of the Property or any improvements thereon; (5) the
manner, quality, state of repair or lack of repair of the Property (including
the roof, foundation, HVAC systems or any other component of the Property or any
improvements thereon); (6) the nature, quality or condition of the Property,
including with respect to water conditions, soil, geological or geotechnical
condition (including soil expansiveness, corrosion, or stability, or seismic,
hydrological, geological and topographical conditions and configurations,
including, without limitation, any opinions or conclusions of any soils
engineer(s) retained to perform geotechnical and/or soils studies or to oversee
any soils engineering aspects of developing the Property); (7) the compliance of
Seller, the Property or its operation with any codes, laws, rules, ordinances,
regulations of any applicable governmental authority or body; (8) the manner or
quality of the construction or materials incorporated into the Property;
(9) compliance with Environmental Laws or land use laws, rules, regulations,
orders, codes or requirements; (10) the presence or absence of radon gas,
methane gas, asbestos or any other Hazardous Materials at, on, under, or
adjacent to the Property; (11) the conformity of any improvements to any plans
or specifications, including, without limitation, any plans and specifications
that may have been or may be provided to Purchaser; (12) the conformity of the
Property to past, current or future applicable zoning or building requirements;
(13) deficiency of any undershoring; (14) deficiency of any drainage; (15) the
fact that all or a portion of the Property may be located on or near an
earthquake fault line or in or near an earthquake or seismic hazard zone;
(16) the creditworthiness of any Tenants; (17) water rights or the availability
of or access to water; (18) the presence or suitability of any utilities or
availability thereof; (19) the completeness or accuracy of any due diligence
materials provided to Purchaser by Seller, any brokers or their agents; or
(20) any other matter relating to the Property, or to the development,
construction, operation, or sale of the Property; provided, however, that the
foregoing provision shall not prevent Purchaser from relying on the Seller
Representations and to seek such remedies as are available for a breach in
connection therewith, subject, however, to the limitations and conditions
relating thereto set forth in Section 9.4 and elsewhere in this Agreement;

(c) Except as expressly provided below in this Section 6.1(c), Purchaser, for
Purchaser and Purchaser’s successors and assigns, hereby releases and forever
discharges Seller and the other Seller Parties from, and irrevocably and
unconditionally waives all claims and liability against Seller and each of the
other Seller Parties for or attributable to, the following:

(i) any and all statements or opinions heretofore or hereafter made, or
information furnished, by or on behalf of Seller Parties to Purchaser or any of
Purchaser’s agents

 

- 27 -



--------------------------------------------------------------------------------

or representatives (other than Seller’s Representations, subject, however, to
the limitations and conditions relating thereto set forth in Section 9.4 and
elsewhere in this Agreement); and

(ii) any and all losses, costs, claims, liabilities, expenses, demands or
obligations of any kind or nature whatsoever, whether known or unknown and
foreseen or unforeseen, attributable to the Property, whether arising or
accruing before, on or after the Closing and whether attributable to events or
circumstances which have heretofore or may hereafter occur, including all
losses, costs, claims, liabilities, expenses, demands and obligations with
respect to the structural, physical, or environmental condition of the Property
including claims or liabilities relating to the presence, discovery or removal
of any Hazardous Materials in, at, under or about the Property and any other
matters described in Section 6.1(b). Without limiting the foregoing (but subject
in all events to the proviso below), Purchaser hereby agrees that, if at any
time after the Closing, any third party or governmental agency seeks to hold
Purchaser responsible for the presence of, or any loss, cost or damage
associated with, Hazardous Materials in, on, above, adjacent to or beneath the
Real Property or emanating therefrom, then Purchaser waives any rights it may
have against Seller in connection therewith, including under CERCLA, and
Purchaser agrees that it shall not (1) implead Seller, (2) bring a contribution
action or similar action against Seller or (3) attempt in any way to hold Seller
responsible with respect to any such matter;

provided, however, that the release and waiver set forth in this Section 6.1(c)
is not intended and shall not be construed to affect or impair any rights or
remedies that Purchaser may have against Seller as a result of a breach of any
of Seller Representations by Seller or of any covenant of Seller expressly set
forth in Section 6.2 or any other provision of this Agreement or in the
Assignment and Assumption Agreement, subject to the terms and limitations on
Seller’s liability as set forth in Section 9.4 and elsewhere in this Agreement.

Purchaser acknowledges and agrees that (1) Purchaser may hereinafter discover
facts different from or in addition to those now (or at the Closing) known to
Purchaser, (2) Purchaser’s agreement to release, acquit and discharge Seller and
the other Seller Parties as set forth herein, and Seller’s obligations described
in the proviso immediately preceding this sentence, shall remain in full force
and effect notwithstanding the existence or discovery of any such additional or
different facts, (3) Purchaser knowingly waives any rights, privileges and
benefits under any federal, state or local law which may negatively impact the
validity or enforceability of any part of the releases set forth in this
Agreement, (4) upon the completion of the Closing, Seller shall be deemed to
have satisfied all of Seller’s obligations, covenants and liabilities in this
Agreement and in any documents executed by Seller in connection herewith, other
than those obligations of Seller that, by the express terms of this Agreement or
the Assignment and Assumption Agreement, survive the Closing (in which case such
survival shall be subject to the limitations set forth in this Agreement or as
set forth in the Assignment and Assumption Agreement), and (5) Purchaser
irrevocably covenants never to commence or prosecute, or to collude with others
to commence or prosecute, against Seller or any other Seller Party any action or
proceeding based upon any claim covered by the foregoing release.

Purchaser understands the legal significance of the foregoing provisions and
acknowledges and agrees that the provisions of Section 6.1(b) and (c) were a
material factor in Seller’s acceptance of the Purchase Price and that Seller is
unwilling to sell the Property unless Seller and the other Seller Parties are
expressly released as set forth in Section 6.1(b) and (c).

 

- 28 -



--------------------------------------------------------------------------------

The releases contained in Section 6.1(b) and (c) and elsewhere in this Agreement
include claims of which Purchaser is presently unaware or which Purchaser does
not presently suspect to exist, which, if known by Purchaser, would materially
affect Purchaser’s release of Seller. Subject to Seller Representations,
Purchaser specifically waives the provisions of any law of any state, territory
or jurisdiction the import of which is as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Notwithstanding anything to the contrary in this Agreement, the provisions of
Section 6.1(b) and (c) shall constitute Surviving Obligations that survive the
Closing;

(d) Purchaser is a limited partnership duly formed, validly existing and in good
standing under the laws of the State of Delaware.

(e) This Agreement constitutes the valid and legally binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms subject
only to applicable bankruptcy, insolvency and similar laws attaching rights of
creditors generally, and subject as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law);

(f) There are no actions, suits or proceedings pending or, to the knowledge of
Purchaser, threatened, against or affecting Purchaser which, if determined
adversely to Purchaser, would adversely affect its ability to perform its
obligations hereunder;

(g) Neither the execution, delivery or performance of this Agreement nor
compliance herewith (i) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (1) the
organizational documents of Purchaser, (2) any law or any order, writ,
injunction or decree of any court or governmental authority, or (3) any
agreement or instrument to which Purchaser is a party or by which it is bound or
(ii) results in the creation or imposition of any lien, charge or encumbrance
upon its property pursuant to any such agreement or instrument;

(h) No authorization, consent, approval of any governmental authority (including
courts) is required for the execution and delivery by Purchaser of this
Agreement or the performance of its obligations hereunder;

(i) (i) Purchaser is not, nor is it controlled directly or indirectly by, nor is
it owned directly or to Purchaser’s knowledge indirectly by, any person, group,
entity or nation named on any list issued by the Office of Foreign Assets
Control of the United States Department of the Treasury (“OFAC”) pursuant to
Executive Order 13224 or any similar list or by any law, order, rule or
regulation or any Executive Order of the President of the United States as a
terrorist, “Specially Designated National and Blocked Person” or other banned or
blocked person (any such person, group, entity or nation being hereinafter
referred to as a “Prohibited Person”); (ii) Purchaser is not (nor is it
controlled, directly or indirectly, by, nor is it owned directly or to
Purchaser’s knowledge indirectly, by, any person, group, entity or nation which
is) acting directly or indirectly for or on behalf of any Prohibited Person; and
(iii) neither Purchaser nor any person, group, entity or nation which directly
or indirectly controls Purchaser or which directly owns, or to Purchaser’s
knowledge indirectly owns Purchaser, has conducted or will conduct business or
has engaged or will engage in any transaction or dealing with any Prohibited
Person, including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of a Prohibited
Person. In connection with the foregoing, it is expressly understood and

 

- 29 -



--------------------------------------------------------------------------------

agreed that the representations and warranties contained in this Section 6.1(i)
shall be continuing in nature and shall survive the expiration or earlier
termination of this Agreement. Notwithstanding anything contained herein to the
contrary, for the purposes of this Section 6.1(i) the phrase “owned or
controlled directly or indirectly by any person, group, entity or nation” and
all similar such phrases shall not include (x) any shareholder of BPI, (y) any
holder of a direct or indirect interest in a publicly traded company whose
shares are listed and traded on a United States national stock exchange, or
(z) any limited partner, unit holder or shareholder owning an interest of five
percent (5%) or less in Boston Properties Limited Partnership or the holder of
any direct or indirect interest in Boston Properties Limited Partnership.

Section 6.2. Seller’s Representations and Warranties. Seller warrants and
represents to Purchaser, as of the date hereof and as of the Closing (except
with respect to any representation or warranty which is limited to a particular
date and subject to the Representation Update), as follows:

(a) Seller is a limited liability company validly existing and in good standing
under the laws of the State of Delaware and is qualified to do business and in
good standing in the Commonwealth of Massachusetts.

(b) This Agreement, as executed by Seller, constitutes the valid and legally
binding obligation of Seller, as applicable, enforceable against Seller, as
applicable, in accordance with its respective terms subject only to applicable
bankruptcy, insolvency and similar laws attaching rights of creditors generally,
and subject as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(c) As of the Closing, each agreement to be executed and delivered by Seller at
Closing will constitute the valid and legally binding obligation of Seller,
enforceable against Seller in accordance with its terms subject only to
applicable bankruptcy, insolvency and similar laws attaching rights of creditors
generally, and subject as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(d) There are no claims, actions, suits or proceedings pending or, to the
knowledge of Seller, threatened, against or affecting Seller or the Property,
which, if determined adversely to Seller, would affect Seller’s ability to
perform its obligations under this Agreement.

(e) Seller has full right, power and authority and is duly authorized to enter
into this Agreement, to perform each of the covenants on its part to be
performed hereunder and to execute, deliver and perform its obligations under
all documents required to be executed and delivered by it pursuant to this
Agreement.

(f) Neither the execution, delivery or performance of this Agreement nor
compliance herewith (i) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (1) the
charter documents or by-laws of Seller, (2) any law or any order, writ,
injunction or decree of any court or governmental authority, or (3) any
agreement or instrument to which Seller is a party or by which Seller is bound,
or (ii) results in the creation or imposition of any Lien upon the Property
pursuant to any such agreement or instrument.

(g) Except for the Lender Consent and the Ground Lessor Consent, no
authorization, consent or approval of any governmental authority (including
courts) or other third party is required for the execution and delivery by
Seller of this Agreement or the performance of its obligations hereunder.

(h) During the Ownership Period, Seller has not made any voluntary, nor has
Seller received any written notice of any involuntary, petition in bankruptcy
(voluntary or otherwise),

 

- 30 -



--------------------------------------------------------------------------------

assignment for the benefit of creditors, or petition seeking reorganization or
arrangement or other action under Federal or state bankruptcy or insolvency law
that is pending against or contemplated by Seller.

(i) Seller does not have any employees.

(j) Seller is not a “foreign person” as defined in Section 1445 of the Code.

(k) Except as set forth in Schedule 6.2(k), during the Ownership Period, Seller
has not received any written notice that the Real Property or the use thereof
violates any governmental law or regulation or any covenants or restrictions
applicable to or encumbering the Real Property which has not been remedied to
the extent required by applicable law.

(l) Attached hereto as Schedule 6.2(l) is a true, correct, and complete list of
the Leases in effect as of the Effective Date, including, without limitation,
all amendments and modifications or agreements pertaining thereto. Seller has
delivered to Purchaser true and correct copies of the Leases. Except as set
forth on Schedule 6.2(l), to there are no other Leases, lease occupancy
agreements or other similar rights of tenancies (excluding subleases or
sub-subleases or the grant of licenses or similar occupancy agreements by
Tenants, none of which shall be included within this representation and
excluding the Ground Lease which is included in representation 6.2(bb))
affecting the Real Property. Except for the assignment of leases and rents made
to the Existing Lender under the Loan Documents, no rent reserved in the Leases
has been assigned by Seller.

(m) Except as set forth on the tenant arrearage schedule attached hereto as
Schedule 6.2(m), no base or fixed rents have been paid more than one (1) month
in advance by any Tenant under any Lease.

(n) Except as set forth on Schedule 6.2(n), in the Leases or in this Agreement,
no Seller Party has (i) allowed or granted any discount, refunds (other than in
connection with the reconciliation of additional rent under Leases) or
abatements of rental payments or any other concessions which affect or relate to
rental payments accruing on or after the Effective Date or (ii) paid, promised,
advanced or delivered any payment, inducement or any other item of value to any
Tenant.

(o) Except as set forth on Schedule 6.2(o), no Seller Party has waived any
defaults of a Tenant in writing except as set forth in writings constituting the
Lease instruments, (ii) no Seller Party has received written notice from any
Tenant of any actual or threatened termination of any Lease or of any alleged
default by landlord thereunder, and (iii) no Tenant has initiated any audit
procedure under its Lease.

(p) Identified on Schedule 6.2(p) are all existing and as yet unfunded or
unsatisfied Tenant Costs relating to Leases in effect at the Property as of the
Effective Date.

(q) Attached hereto as Schedule 6.2(q) is a true, correct and complete list of
the security deposits (the “Cash Security Deposits”) and the letters of credit
(the “Tenant LOCs”) currently held by Seller under the Leases in effect as of
the Effective Date and true, correct and complete copies of the Tenant LOCs have
been delivered to Purchaser.

(r) Attached hereto as Schedule 6.2(r) is a true, correct and complete list of
all brokerage agreements currently in effect for the Property with respect to
the Leases, true and correct copies of which have been delivered to Purchaser.
All leasing commissions due and payable as of the Effective Date have been paid.

 

- 31 -



--------------------------------------------------------------------------------

(s) Attached hereto as Schedule 6.2(s) is a true, correct and complete list of
the Contracts in effect as of the Effective Date, including, without limitation,
all amendments, modifications or agreements pertaining thereto, true and correct
copies of which have been delivered to Purchaser.

(t) There are no condemnation or eminent domain proceedings pending or, to
Seller’s knowledge, threatened in writing against the Property.

(u) Attached hereto as Schedule 6.2(u) is a true, correct and complete list of
all tax certiorari proceedings (the “Tax Proceedings”) filed by or on behalf of
Seller that are currently “open” or otherwise known to Seller to reduce the
assessment of the Property for real estate tax purposes and the name of the
attorney representing Seller, as the case may be, in connection therewith and
the status of each such proceeding.

(v) To Seller’s knowledge, attached hereto as Schedule 6.2(v) is a true, correct
and complete copy of the most recent tax bill for the Land.

(w) Seller has received no written notice of any pending or proposed special
assessments affecting the Property or any portion thereof. No assessments for
public improvements have been made against the Property which are unpaid as of
the Effective Date.

(x) Neither Seller nor any entity that would be considered a single employer
with Seller under Code Section 414(b) or Code Section 414(c) maintains,
contributes to, or otherwise has incurred any liability with respect to any
“employee benefit plan” within the meaning of Section 3(3) of Employee
Retirement Income Security Act of 1974 (“ERISA”) with respect to persons who are
or were employed at the Property or otherwise perform or performed services at
the Property.

(y) (i) Seller is not, nor is it controlled directly or indirectly by, nor is it
owned directly or, to Seller’s knowledge, indirectly by, any Prohibited Person;
(ii) Seller is not (nor is it controlled, directly or indirectly, by, nor is it
owned directly or, to Seller’s knowledge, indirectly, by, any person, group,
entity or nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) neither Seller nor any person, group, entity or
nation which directly or indirectly controls Seller or which directly or, to
Seller’s knowledge, indirectly owns Seller, has conducted or will conduct
business or has engaged or will engage in any transaction or dealing with any
Prohibited Person, including, without limitation, any assignment of this
Agreement or the making or receiving of any contribution of funds, goods or
services to or for the benefit of a Prohibited Person. In connection with the
foregoing, it is expressly understood and agreed that the representations and
warranties contained in this Section 6.2(y) shall be continuing in nature and
shall survive the expiration or earlier termination of this Agreement.
Notwithstanding anything contained herein to the contrary, for the purposes of
this Section 6.2(y) the phrase “owned or controlled directly or indirectly by
any person, group, entity or nation” and all similar such phrases shall not
include any limited partner or other investor holding any direct or indirect
interest in the Normandy Fund and/or the Five Mile Fund that does not Control
such funds.

(z) A true, correct and complete list of the Existing Loan Documents is attached
hereto as Schedule 6.2(z) and Seller has delivered to Purchaser true and
complete copies of the Existing Loan Documents. To Seller’s knowledge, there are
no agreements, modifications or waivers, written or oral, relating to the
Existing Loan other than as set forth in the Existing Loan Documents. No Seller
Party has delivered to Existing Lender or received from Existing Lender any
written notice of default under the Loan Documents that remains unresolved.

 

- 32 -



--------------------------------------------------------------------------------

(aa) A true, correct and complete copy of the current budget approved by
Existing Lender is attached hereto as Schedule 6.2(aa). There is no Approved
Mezzanine Loan (as defined in the Existing Loan Documents) currently
outstanding. No Seller Party has received from Existing Lender written notice
that the Required Repairs (as defined in the Existing Loan Documents) have not
been completed. Seller maintains a separate security deposit account in
accordance with the requirements of the Existing Loan Documents. No Seller Party
has received from Existing Lender written notice that the Capital Expense
Reserve (as defined in the Existing Loan Documents) or the Rollover Reserve (as
defined in the Existing Loan Documents) need to be funded pursuant to the terms
of the Existing Loan Documents.

(bb) Reserved.

(cc) Seller has delivered to Purchaser a true, correct and complete copy of the
Ground Lease, including, without limitation, all amendments and modifications or
agreements pertaining thereto as of the Effective Date. No Seller Party has
delivered to or received from Ground Lessor during the Ownership Period written
notice of a default under the Ground Lease.

(dd) Attached hereto as Schedule 6.2(dd) is a listing of all drawings and
specifications for Seller’s Work in effect as of the Effective Date, including,
without limitation, all material amendments, modifications, clarifications or
changes pertaining thereto (excluding shop drawings, field sketches, and similar
items). Seller has delivered or made available to Purchaser true, correct and
complete copies of all such documents.

(ee) Attached as Schedule 6.2(ee) is a listing of all contracts between the
Seller and all architects, engineers, project managers, construction managers,
contractors and other parties with respect to Seller’s Work, as of the Effective
Date, including, without limitation, all material amendments, modifications,
clarifications or changes pertaining thereto. Seller has delivered or made
available to Purchaser true, correct and complete copies of all such contracts.

(ff) Except for Seller’s Work, Other Seller Work, routine maintenance and repair
work done by Seller in the ordinary course of business as landlord under the
Leases, there are no other construction or development projects being performed
by Seller at the Property as of the Effective Date.

(gg) Attached as Schedule 6.2(gg) is a true and complete copy of the Protected
Tenant List as of the Effective Date.

(hh) Attached hereto as Schedule 6.2(hh) is a true, correct and complete copy of
the Hancock License Agreement and, as of the Effective Date, Seller has not
delivered or received a written notice of default under the Hancock License
Agreement.

(ii) As of Effective Date, Seller has no knowledge of any payments or other
amounts due and owing by Seller to Ground Lessor under the Ground Lease other
than the approximate $435,000 payment due to be paid to the Ground Lessor on or
before January 1, 2011 pursuant to the Second Amendment to the Ground Lease
(which payment is a Seller obligation pursuant to this Agreement); it being
acknowledged and agreed between Seller and Purchaser that, if the Closing
occurs, Purchaser shall be responsible to pay for all work requested and/or
required by the Ground Lessor under the Ground Lease from and after the
Effective Date.

(jj) Attached hereto as Schedule 6.2(jj) is a true, complete and correct copy of
the 58th Floor Master Lease, and there is no default under the 58th Floor Master
Lease.

 

- 33 -



--------------------------------------------------------------------------------

To the extent Seller’s representations and warranties in this Section 6.2 are
limited to the Ownership Period, Seller has no actual knowledge that such
representations would be inaccurate if made with respect to the period of time
preceding the Ownership Period.

Section 6.3. Purchaser’s Knowledge. Whenever a representation is qualified by
the phrase “to Purchaser’s knowledge”, or by words of similar import, the
accuracy of such representation shall be based solely on the actual (as opposed
to constructive or imputed) knowledge of the Designated Purchaser
Representatives, without independent investigation or inquiry and without any
duty of inquiry or investigation. Seller acknowledges that the Designated
Purchaser Representatives are named solely for the purpose of defining the scope
of Purchaser’s knowledge and not for the purpose of imposing any liability on or
creating any duties running from the Designated Purchaser Representatives to
Seller and Seller agrees that the Designated Purchaser Representatives shall not
have any liability under this Agreement or in connection with the transactions
contemplated hereby.

Section 6.4. Seller’s Knowledge. Whenever a representation is qualified by the
phrase “to Seller’s knowledge”, or by words of similar import, the accuracy of
such representation shall be based solely on the actual (as opposed to
constructive or imputed) knowledge of the Designated Seller Representatives,
without independent investigation or inquiry and without any duty of inquiry or
investigation. Purchaser acknowledges that the Designated Seller Representatives
are named solely for the purpose of defining the scope of Seller’s knowledge and
not for the purpose of imposing any liability on or creating any duties running
from the Designated Seller Representatives to Purchaser and Purchaser agrees
that the Designated Seller Representatives shall not have any liability under
this Agreement or in connection with the transactions contemplated hereby.

Section 6.5. Representation Update. At the Closing, Seller shall update (a
“Representation Update”) those of Seller’s Representations (other than those
that are expressly made with respect to another date or that are not required by
this Agreement to be re-made on the Closing Date) that need to be supplemented
or amended due to changes in circumstances from the Effective Date until the
Closing Date, together with copies of all appropriate supporting documents. Upon
Purchaser’s written request no earlier than 15 days prior to the Closing, Seller
shall provide Purchaser with a draft of the Representation Update and copies of
all appropriate supporting documents no less than 7 days prior to the Closing.
If a Representation Update discloses (a) the monetary default or bankruptcy of a
Tenant from and after the Effective Date, then such disclosure shall have no
effect on the rights and obligations of Seller and Purchaser under this
Agreement, Purchaser shall be obligated to proceed to Closing with no adjustment
to the Purchase Price and Seller shall have no liability for such disclosure,
and (b) any other matter that is (i) not caused by a material breach by Seller
of its express obligations under this Agreement and (ii) that is not covered by
clause (a) above (a “MAC Disclosure”), and such MAC Disclosure, together with
all other MAC Disclosures disclosed in the Representation Update, would result
in a financial loss (1) of less than the Deductible Amount, then such MAC
Disclosure shall have no effect on the rights and obligations of Seller and
Purchaser under this Agreement, Purchaser shall be obligated to proceed to
Closing with no adjustment to the Purchase Price and Seller shall have no
liability for such disclosure, (2) of more than the Deductible Amount but less
than $1,000,000, Seller shall have the right to elect (or not elect) to require
Purchaser to proceed to Closing notwithstanding such financial loss and
Purchaser would receive a credit at Closing in the amount of the financial loss
less the Deductible Amount; provided, however, that if Seller elects not to
proceed to Closing in such circumstance and Purchaser desires to proceed to
Closing notwithstanding the financial loss, Purchaser can elect to require
Seller to proceed to Closing, by giving written notice to Seller within two
Business Days after Seller has elected not to proceed to Closing, in which event
the parties shall proceed to Closing and Purchaser shall receive a credit in the
amount of the Deductible Amount, or (3) of more than $1,000,000, Seller shall
have the right to elect (or not elect) to require Purchaser to proceed to
Closing notwithstanding such financial loss and Purchaser would receive

 

- 34 -



--------------------------------------------------------------------------------

a credit at Closing in the amount of the financial loss less the Deductible
Amount; provided, however, that if Seller elects not to proceed to Closing in
such circumstance and Purchaser desires to proceed to Closing notwithstanding
the financial loss, Purchaser can elect to require Seller to proceed to Closing,
by giving written notice to Seller within two Business Days after Seller has
elected not to proceed to Closing, in which event the parties shall proceed to
Closing and Purchaser shall receive a credit in the amount of the Deductible
Amount. In any event of a MAC Disclosure that is not covered by clause
(a) above, Seller shall have the right, but not the obligation, to cure the
financial loss and the parties agree that if the financial loss is not a
quantifiable or a readily ascertainable amount of money, the parties would agree
to negotiate in good faith to ascertain the amount of the financial loss and the
parties would then be obligated to proceed to Closing; provided, however, that
if the financial loss is not readily quantifiable and the financial loss cannot
be determined by the parties prior to the scheduled Closing Date, either party
may adjourn the Closing for a period of up to 30 days and the parties shall
submit the determination of the financial loss to an independent arbitrator
experienced in the determination at issue and, failing agreement on such a
person within 2 days, shall submit the matter to JAMS in Boston, MA for an
expedited adjudication by one of JAMS’ regular panel of judges selected by JAMS.
JAMS shall be instructed to determine the matter within the earlier to occur of
(1) 15 days and (2) any shorter period of time that may be required by the
Existing Lender or Ground Lessor (subject to any extensions available to the
parties) to close the assumption of the Existing Loan or to obtain the Ground
Lease Assignment and Consent, as applicable, and the expenses of JAMS or any
other arbitrator selected by the parties shall be shared equally by the parties.
If a matter disclosed in any Representation Update would constitute a breach of
Seller’s obligations under this Agreement, Seller shall have the right, but not
the obligation, to elect to cure such breach and, if it elects to cure such
breach, the right to adjourn the Closing for up to 10 days to attempt to
effectuate such cure. If Purchaser suffers a financial loss and the Closing
occurs, then the Deductible Amount shall, for purposes of Section 9.4, be
reduced dollar-for-dollar by the amount so incurred by Purchaser, but in no
event shall the Deductible Amount be reduced below $0.

ARTICLE 7

Closing

Section 7.1. Closing Date. Subject to Seller’s and Purchaser’s respective rights
to extend the Closing Date as expressly provided in this Agreement, the Closing
shall take place at 10:00 a.m. (EST) on the Closing Date. Unless the parties
otherwise agree in writing, the Closing shall be conducted through a customary
escrow arrangement with the Escrow Agent. In the event that the Escrow Agent is
not unconditionally released by Purchaser to pay to Seller the full amount of
the Cash Balance, as increased or decreased by prorations, credits and
apportionments provided for herein, by wire transfer of immediately available
funds by 4:00 p.m. (EST) on the Closing Date, at Seller’s election, the Closing
shall be deemed to have occurred on the following Business Day and the credits
and prorations shall be recalculated accordingly.

Section 7.2. Seller’s Deliveries. At the Closing, Seller shall deliver or cause
to be delivered, each of the following items, each executed and acknowledged, as
applicable, and each an original unless specified otherwise:

(a) a Deed;

(b) a Bill of Sale;

 

- 35 -



--------------------------------------------------------------------------------

(c) an Assignment and Assumption Agreement, separate assignments of each of the
Licenses in the form required by such Licenses and for recording, and the 58th
Floor Lease Assumption Documents;

(d) a Ground Lessor Assignment and Consent (unless not required);

(e) all transfer Tax forms required in connection with the transfers of the
Property and the assignment of the Ground Lease;

(f) Seller Closing Certificate;

(g) non-foreign person affidavit duly sworn to by Seller as required under
Section 1445 of the Code;

(h) the Closing Statement;

(i) a copy of the Lender Consent and, if not included in the Ground Lessor
Assignment and Consent, a copy of the Ground Lessor Consent, except to the
extent either or both is waived;

(j) Seller’s share of all escrow costs and closing expenses to be paid by
Seller;

(k) all Cash Security Deposits and all Tenant LOCs (less, in each case, any
amount properly applied in connection with the enforcement or expiration of any
Lease) together with the delivery of the original Tenant LOCs, notices to the
issuers of such Tenant LOCs and such other transfer documentation and transfer
payments as may be required by such issuers to transfer such Tenant LOCs
(collectively, the “LOC Transfer Documents”);

(l) the Normandy Property Management Agreement (if not delivered earlier) and a
termination of the Existing Normandy Property Management and Leasing Agreement;

(m) an update to the Protected Tenant List, with any additions thereto from the
Protected Tenant List attached to this Agreement subject to the reasonable
approval of Purchaser, with it being acknowledged that no such update shall
include any existing Tenants or subtenants at the Property other than those
contained on the Protected Tenant List delivered on the Effective Date;

(n) an owner’s affidavit in the form of Exhibit K attached hereto; and

(o) the Representation Update;

(p) the Fund Guaranty; and

(q) such other instruments or documents as may be necessary to effectuate the
Contemplated Transactions.

 

- 36 -



--------------------------------------------------------------------------------

Section 7.3. Purchaser’s Deliveries. At the Closing, Purchaser shall deliver or
cause to be delivered each of the following items, each executed and
acknowledged by Purchaser, as applicable, and each an original unless specified
otherwise:

(a) immediately available federal funds sufficient to pay the Cash Balance, as
adjusted pursuant to applicable credits, adjustments and apportionments, and
Purchaser’s share of all escrow costs and closing expenses to be paid by
Purchaser;

(b) an Assignment and Assumption Agreement, separate assignments of each of the
Licenses in the form required by such Licenses and for recording, and the 58th
Floor Lease Assumption Documents;

(c) a Ground Lessor Assignment and Consent (unless not required);

(d) all Loan Assumption Documents required from Purchaser and its affiliates to
effectuate the Lender Consent and the assumption of the Existing Loan;

(e) Substitute Guarantees and, if a Prospective Release is not obtained by
Seller pursuant to Section 5.7(a), a Guaranty Indemnity Agreement;

(f) the Closing Statement;

(g) a receipt for the delivery of the Cash Security Deposits and Tenant LOC;

(h) Purchaser Closing Certificate;

(i) the Normandy Property Management Agreement (unless delivered earlier); and

(j) such other instruments or documents as may be necessary to effectuate the
Contemplated Transactions, including execution of the Transfer Tax forms
provided by Seller.

Section 7.4. Costs and Prorations.

(a) General. Real estate taxes and assessments allocable to the payment period
that includes the Closing Date, personal property taxes, if any, and all other
items of income (other than the Excluded Items) and expense with respect to the
Property shall be prorated between Seller and Purchaser as of the Closing Date
in accordance with this Section 7.4. Except as otherwise provided in this
Section 7.4, income and expenses shall be prorated on an accrual basis. All
apportionments and prorations made hereunder shall be made based on the number
of days of ownership of the Property in the period applicable to the
apportionment, with Purchaser entitled to income and responsible for expenses
for the Closing Date. Prorations of annual payments will be made based on the
number of days of ownership in the applicable annual period.

(b) Taxes. All real estate taxes assessed against the Real Property shall be
prorated between Seller and Purchaser on an accrual basis based upon the actual
current tax bill. If the most recent tax bill received by Seller before the
Closing Date is not the actual current tax bill, then Seller and Purchaser shall
initially prorate the taxes at the Closing by applying 100% of the tax rate for
the period covered by the most current available tax bill to the latest assessed
valuation, and shall reprorate the taxes retroactively when the actual current
tax bill is then available; provided, however, that in no event shall Seller be
charged with or responsible for any increase in real estate taxes resulting from
the sale of the Property to Purchaser or from any improvements made or Leases
entered into on or after the Closing. All

 

- 37 -



--------------------------------------------------------------------------------

real estate taxes accruing before the Closing Date shall be the obligation of
Seller and all such taxes accruing on and after the Closing Date shall be the
obligation of Purchaser. Any refunds of real estate taxes made after the Closing
shall first be applied to the unreimbursed third-party costs incurred by Seller
or Purchaser in obtaining the refund, and the balance, if any, shall be paid to
Seller (for the period prior to the Closing Date) and to Purchaser (for the
period commencing on and after the Closing Date). If any proceeding to determine
the assessed value of the Real Property or the real estate taxes payable with
respect to the Real Property has been commenced before the Effective Date and
shall be continuing as of the Closing Date, Seller shall be authorized to
continue to prosecute such proceeding and shall be entitled to any abatement
proceeds therefrom allocable to any period before the Closing Date, and
Purchaser agrees to cooperate as reasonably requested with Seller and to execute
any and all documents reasonably requested by Seller in furtherance of the
foregoing.

(c) Assessment Installments. If there are special assessments imposed by any
municipal or governmental authority and pending against the Property, Seller
shall pay any installments of such special assessments that are due and payable
prior to the Closing and Purchaser shall pay all installments of such special
assessments on or after the Closing; provided, however, that Seller shall not be
required to pay any installments of special assessments that relate to projects
that have not been completed as of the Effective Date.

(d) Utilities. Final readings and final billings for utilities will be made if
possible as of the Closing Date, in which event no proration shall be made at
the Closing with respect to utility bills; otherwise a proration shall be made
based upon the parties’ reasonable good faith estimate and a readjustment made
within 60 days after Closing. Seller shall receive a credit at Closing for any
Utility Deposits, plus any interest on the Utility Deposits to which the Seller
is or will be entitled, that are held as of the Effective Date for the benefit
of the Seller.

(e) Contracts. Prepaid charges, payments and accrued charges under any Contracts
assigned to and assumed by Purchaser shall be prorated at Closing in a manner
reasonably acceptable to Seller and Purchaser. Purchaser shall have the right to
elect not to assume any Contracts at Closing, with such election to be made by
delivery of written notice to Seller not later than October 31, 2010; provided,
however, that (i) Leases, the Normandy Property Management Agreement and
Contracts listed as “Non-Terminable” on Schedule 7.4(e) shall not be covered by
this Section and (ii) if any of the Contracts listed on Schedule 7.4(e) listed
as “Terminable With Penalty” are not assumed, Purchaser shall pay all
cancellation or termination fees associated therewith.

(f) Closing Statement. Purchaser and Seller shall cooperate to produce prior to
the Closing Date a schedule of prorations and closing costs that is as complete
and accurate as reasonably possible (the “Closing Statement”). If any of the
aforesaid prorations cannot be calculated accurately on the Closing Date, then
they shall be estimated to the extent possible as of the Closing and calculated
as soon after the Closing Date as is feasible. All adjustments to initial
estimated prorations shall be made by the parties with due diligence and
cooperation within 60 days following the Closing, or such later time as may be
required to obtain necessary information for proration, by prompt cash payment
to the party yielding a net credit from such prorations from the party;
provided, however, that the provisions of this paragraph shall survive the
Closing for a period of one (1) year following the Closing, and after such date
neither Seller nor Purchaser shall have any further rights or obligations under
this Section 7.4 except as otherwise provided in Section 7.4(g).

(g) Closing Costs. Purchaser and Seller shall each be responsible for the costs
and expenses of their own professional advisors (including legal) and for 50% of
the Escrow Agent’s fees and expenses for acting as the Escrow Agent. Seller
shall pay all Transfer Taxes required in connection with the transfer of the
Real Property.

 

- 38 -



--------------------------------------------------------------------------------

(h) Leases.

(i) All Leases shall be prorated (with prorations of additional rent to be
calculated by the earlier to occur of 180 days after Closing and 90 days after
the end of the calendar year). Leases shall not be prorated based on any pending
lease audits still ongoing as of the Closing Date other than as expressly set
forth in this Agreement.

(ii) All Tenant LOCs and Cash Security Deposits held by Seller as the landlord
under such Lease shall be transferred to Purchaser at Closing; with Seller
agreeing to process the LOC Transfer Documents promptly after Closing and it
being agreed and acknowledged it shall be the sole obligation of Purchaser to
pay for any transfer fees required to transfer the Tenant LOCs, and there shall
be no proration with respect to such Tenant LOCs or Cash Security Deposits.

(iii) Seller shall be obligated to (A) pay all Bain Lease Obligations in
accordance with Section 8.1 hereof as and when due, (B) grant Purchaser a credit
at Closing for all tenant improvement allowances/costs for the Leases with
Batterymarch Financial Services, Inc. ($138,480), CRA International, Inc.
($756,632), Harvard Vanguard ($178,299) and Weston Presidio ($35,000) (or such
lesser amounts as may be due at Closing to the extent that Seller has paid any
portion of such tenant improvement costs from and after the Effective Date),
(C) perform, or to the extent such work is not Substantially Complete at
Closing, grant a credit to Purchaser in an amount to be mutually agreed by the
parties, for the following work that landlord is obligated to perform for the
following Tenants: the $11,842.00 for multi-tenant corridor work to be performed
for Weston Presidio, the $131,133 (approximate) bathroom work to be performed by
landlord for Autonomy, and the $73,866.00 of bathroom work to be performed for
Batterymarch, (D) pay at Closing all leasing commissions listed as Seller
Leasing Costs on Schedule 6.2(p) attached hereto; (E) pay or cause to be funded
from the TI Allowance Letter of Credit the Allowance Amount payable to Bain
Tenant for the Initial Premises (floors 37 through 43) and the 36th Floor
Expansion Space pursuant to and at the time required by Section 2.1(a)(iii) of
the Work Letter; and (F) pay the leasing commissions due to Cushman & Wakefield
Inc., as tenant broker, and the Leasing Override Commissions payable to Normandy
Leasing Agent, in each case attributable to the Initial Premises and the 36th
Floor Expansion Space for the initial term of the Bain Lease (but not for any
other expansion options, expansion rights, or renewal terms exercised by Bain
Tenant).

(iv) (A) Purchaser shall pay all amounts listed as Buyer Leasing Costs on
Schedule 6.2(p) with the leasing commissions to be paid at Closing (whether or
not then due) and the tenant improvement costs/allowances to be paid as and when
requested by the Tenants, (B) Purchaser shall grant to Seller a credit for any
amounts under clause (A) that Seller pays on Purchaser’s behalf prior to
Closing, (C) with respect to the $116,000 account receivable from Weston
Presidio owed to landlord for work performed by landlord at Weston Presidio’s
request, if Seller collects such amount prior to Closing, Seller shall be
entitled to retain such amount and if it does not, then Seller shall have the
right to collect and retain such amount from Weston Presidio after Closing (and
this receivable shall not be subject to the other prorations sections of this
Agreement, and Seller can continue to pursue collection efforts promptly after
Closing) and Purchaser shall reasonably cooperate with Seller’s collection
efforts, with Seller agreeing that it shall not have the right to terminate such
Tenant’s lease, (D) Purchaser shall be obligated to pay, and shall pay, all
Tenant Costs under all leases or lease amendments executed after the Effective
Date, (E) Purchaser shall pay all leasing commissions which may become due and
payable to the Normandy Leasing Agent for any additional space leased by Bain
Tenant after the Effective Date for the 29th floor of the building for the
initial term of the lease (approximately through 2026) as calculated pursuant to
the C&W Leasing Agreement (the amounts payable to Normandy Leasing Agent
pursuant to clause (E) is referred to as the “Leasing Override Commissions”);
and (F) Purchaser shall pay all leasing commissions that would be due and
payable to C&W if a lease is executed with a Protected Tenant after

 

- 39 -



--------------------------------------------------------------------------------

the Effective Date and a commission is payable with respect thereto in
accordance with the terms of the C&W Leasing Agreement. For the avoidance of
doubt, except as expressly set forth in clause (E) above or on Schedule 6.2(p),
no leasing commissions shall be payable by the Purchaser to Normandy Leasing
Agent regardless of whether or not the same is anticipated to be paid to
Normandy Leasing Agent in the C&W Leasing Agreement.

(i) Excluded Items. Purchaser acknowledges and agrees that, notwithstanding
anything to the contrary in this Agreement or the Assignment and Assumption
Agreement, (i) the Purchase Price does not include payment for the Excluded
Items, the Loan Reserves, the Cash Security Deposit and the Tenant LOCs and
(ii) whether the proceeds of the same are received before or after the Closing
(subject to the prorations set forth in this Agreement), all escrows, reserves,
cash, cash equivalents, deposits, bank accounts, certificates of deposit,
investments, notes, accounts receivable or other financial instruments existing
as of the Closing or relating to a period prior to Closing (other than the Loan
Reserves (excluding any Loan Reserves that form part of the Bain Lease
Obligation Security or other amounts held in escrow by Existing Lender to pay
for or secure Seller Work or Other Seller Work), which Loan Reserves (other than
such excluded amounts for Seller Work or Other Seller Work) shall become the
property of Purchaser at Closing in exchange for the Loan Reserve Credit granted
Seller). The provisions of this paragraph shall survive the Closing without
limitation.

(j) Special Credits. Notwithstanding anything to the contrary contained in this
Agreement, (A) Seller shall be obligated to pay prior to or at Closing the
$435,000 payment due to be paid to the Ground Lessor on January 1, 2011,
(B) Seller shall be obligated to pay prior to or at Closing $136,000 as a credit
with respect to certain work otherwise to have been completed on the CSX
rail-side facade of the garage work., and (C) Seller shall be obligated to pay
prior to or at Closing the approximately $48,000 of amounts to be due to
ManuLife in connection with their audit of the 2008 tax and operating expense
year, and any similar amounts contested by such tenant with respect to the audit
of the 2009 tax and operating expense year, provided that Purchaser agrees that
Seller shall have no liability for such 2008 or 2009 tax and operating expense
year with respect to any other issues alleged by ManuLife for the 2008 or 2009
tax and operating expense year.

ARTICLE 8

Seller Retained Obligations

Section 8.1. Seller Work and Other Seller Work. (a) Notwithstanding anything to
the contrary contained in this Agreement, Seller shall be responsible to perform
and pay for the Other Seller Work, Café Work, Lobby Work and other work
described in Section 5.1(e) (subject in all events to the provisions of such
Section so that, for example, Seller shall have no obligation to Complete any of
the work described in Section 5.1(e) to the extent that any such work is taken
over by Purchaser and Purchaser is given a credit for the cost to complete such
work at Closing pursuant to Section 5.1(e)), the Chiller Work and the Garage
Work (collectively, the “Seller Retained Obligations”) irrespective of whether
they are to be performed or paid for before or after the Effective Date or the
Closing Date including, without limitation, any cost overruns incidental thereto
that are not caused by Purchaser’s failure to comply with its obligations under
this Agreement. After Closing, in the event that any party providing labor,
materials, equipment and/or services for the Seller Retained Obligations files a
lien against the Property, the Seller shall within 20 days of receipt of notice
regarding such lien, cause the lien to be discharged (either by obtaining and
recording a lien discharge bond from a surety and in a form acceptable to the
Owner or otherwise) at no cost to the Purchaser. The Seller Retained Obligations
shall be performed in compliance with (A) all applicable laws, codes,
ordinances, rules, regulations, permits

 

- 40 -



--------------------------------------------------------------------------------

and approvals of governmental authorities having jurisdiction over such work,
(B) the Bain Lease, (C) the Existing Loan Documents (or are otherwise consented
to by the Existing Lender), and (D) all covenants, conditions, restrictions and
other encumbrances affecting or relating to the Property (or applicable consents
are obtained).

(b) In connection with the execution of the Bain Lease, Seller (i) delivered to
Bain Tenant an irrevocable letter of credit in the amount of $23,297,275.00 to
secure the tenant improvement allowance for floors 37 through 43 of the Bain
Lease (the “TI Allowance Letter of Credit”), (ii) delivered to Bain Tenant an
irrevocable letter of credit in the amount of $7,500,000 (the “$7.5 Million
LOC”) to secure Seller’s obligation to pay such amount, or the applicable
portion thereof, to Bain Tenant in certain circumstances following Seller’s
failure to timely complete the Garage Work pursuant to the Bain Lease,
(iii) deposited $8,305,035 with Existing Lender to secure the payment of the
costs of the Garage Work under an agreement (the “Garage Work Reserve
Agreement”) with Existing Lender, and (iv) placed $7,524,219 into escrow with a
title company for the costs of the Café Work, the Lobby Work, and the Chiller
Work under an agreement (the “Non-Garage Work Escrow Agreement”) with such title
company. In addition, in connection with Bain Tenant’s exercise of its Initial
Expansion Option (as defined in the Bain Lease) for the 36th floor, Seller has
increased or will, prior to the Closing Date, increase the TI Allowance Letter
of Credit by the required amount of $3,137,125.00 in accordance with the Bain
Lease. Collectively, the letters of credit and funds under the preceding two
sentences are referred to as the “Bain Lease Obligation Security.” At and after
the Closing, the Bain Lease Obligation Security shall remain in place in
accordance with the Bain Lease, subject to Section 5.1(e), Seller shall continue
to perform and pay for the Bain Lease Obligations, and Seller shall be permitted
to use the Bain Lease Obligation Security to perform and pay the Bain Lease
Obligations in accordance with the respective terms of the Bain Lease, the
Garage Work Reserve Agreement, and the Non-Garage Work Escrow Agreement, as the
case may be. Seller shall retain the rights to the Bain Lease Obligation
Security and any excess funds therein, in each case to the extent not required
for the performance or payment of the respective Bain Lease Obligations that
constitute Seller Retained Obligations. Without limiting the generality of the
foregoing, upon Substantial Completion of the Garage Work, Seller shall be
entitled to receive any unused funds remaining in the Garage Work Reserve
Agreement, together with the original $7.5 Million LOC and/or any proceeds
thereof (and/or any subsequent remittances thereof by Bain Tenant under the
terms of the Bain Lease), to the extent not required to satisfy the obligation
to pay Bain Tenant the Garage Payment as provided in the Bain Lease, and if
Purchaser shall receive the $7.5 Million LOC or any proceeds therefrom (or
subsequent remittances thereof by Bain Tenant under the terms of the Bain
Lease), Purchaser shall hold the same in trust for Seller and deliver the same
to Seller promptly after receipt. If the Garage Work is not timely completed
such that Bain Tenant has the right to draw all or any portion of the $7.5
Million LOC, (1) Seller shall bear the full economic effect of any draw on the
$7.5 Million LOC and Seller shall not be entitled to any reimbursement therefor
from Purchaser, provided that Seller alone shall have the right to receive any
remaining undrawn proceeds (and any subsequent remittances thereof by Bain
Tenant under the terms of Section 3.5(c) of the Work Letter attached to the Bain
Lease for the fractional reduction of the $7,500,000 Garage Payment (as defined
in Section 3.6 of the Work Letter) that Bain Tenant is required to refund to the
Guarantor identified in the Work Letter) and shall have the right to contest the
validity of any such draw by Bain Tenant and (2) if Bain Tenant elects, as it is
entitled to do under the Bain Lease, not to draw upon the $7.5 Million LOC but
instead receive a reduction in rent over time as provided in the Bain Lease,
then Seller shall pay to Purchaser the fractional portion of the $7,500,000
Garage Payment that Bain Tenant would have been entitled to retain if Bain
Tenant had elected to receive the Garage Payment instead of such rent reduction,
and Purchaser shall bear the full economic effect of any such rent reduction
without further reimbursement therefor from Seller. By way of illustration, if
substantial completion of the Garage Work was delayed by 30 days beyond the
Capital Program Outside Completion Date and Bain Tenant had initially drawn the
entire $7.5 Million LOC as a result of such delay as provided in Section 3.5(c),
then Bain Tenant would be entitled to retain 30/365ths of the $7.5 million so
drawn and would be obligated to remit to the aforesaid Guarantor 335/365th of
the

 

- 41 -



--------------------------------------------------------------------------------

$7.5 million so drawn; provided, however, that if Bain instead had elected to
receive the fractional portion of the rent reduction for such 30-day delay as
set forth in Section 3.5(c), then Seller would be entitled to the return of the
cancelled $7.5 Million LOC as provided under Section 3.5(c) and Seller would pay
to Purchaser the amount (i.e., 30/365th of $7,500,000) that Bain Tenant would
have been entitled to retain had Bain Tenant elected to receive the Garage
Payment instead of the fractional rent reduction under such Section 3.5(c). In
addition, Seller shall reimburse Purchaser for the reasonable third-party
expenses incurred by Purchaser in providing the valet service to Bain Tenant
under the penultimate sentence of Section 28.1 of the Bain Lease, to the extent
attributable to Seller’s delay in performing the Garage Work, as more
particularly provided therein.

(c) From and after the Effective Date, Seller shall invite and afford Purchaser
and Purchaser’s representatives the opportunity (at Purchaser’s expense) to
participate in the supervision and oversight of the completion of the Bain Lease
Obligations, as reasonably required from time to time by Purchaser. Seller shall
obtain the reasonable approval of Purchaser with respect to any Material Change
Orders (as defined below) for the Garage Work or Chiller Work; provided,
however, that Purchaser agrees that (1) it shall respond to Seller’s request for
approval within two Business Days and failure to respond by the second Business
Day shall be deemed an approval, (2) if Seller believes that Purchaser
unreasonably denied its approval (other than for any Discretionary Scope Change
Order, as defined below), Seller shall have the right to request the contractor
and the architect for such work to determine whether, in their judgment,
Purchaser’s denial was in fact reasonable, whereupon such determination shall be
binding and final on each of Purchaser and Seller with respect to the
reasonableness of the denial, and if Purchaser’s denial shall be determined to
have been unreasonable, then such change order shall be deemed to be approved
and Seller shall be entitled to proceed with the work, as modified by such
change order, and (3) with respect to any Discretionary Scope Change Order,
Purchaser shall not be deemed to be unreasonable in withholding its approval if
such change order would materially reduce the scope or quality of the work
(including, without limitation, the number of parking spaces, quality of
construction, or quantity of materials) shown on the plans and specifications
listed on Schedule 6.2(dd). In no event shall any such change order deviate from
the requirements of the Garage Work or Chiller Work, as applicable, under the
Bain Lease or the Garage Work Reserve Agreement or this Agreement. “Material
Change Order” shall mean any change order for the work (including without
limitation any change orders for substitution of materials, changes required to
address unexpected field conditions, and any other matters), other than minor
changes that are required to be made in the field (or within less than two
Business Days in the ordinary course) provided that such minor changes do not
materially reduce the scope or quality of the work (including, without
limitation, the number of parking spaces, quality of construction, or quantity
of materials) shown on the plans and specifications listed on Schedule 6.2(dd).
“Discretionary Scope Change Order” means any Material Change Order that does not
arise from the unavailability of materials, materielmen, or suppliers, the
substitution of materials of like quality, unexpected field conditions,
governmental or other third party requirements, or events or conditions beyond
Seller’s reasonable control.

(d) In the event that Purchaser from time to time after the Closing requests
that Seller make a change to the Garage Work or the Chiller Work (which change
shall not deviate from the requirements for such work, as applicable, under the
Bain Lease or the Garage Work Reserve Agreement or materially change the scope
of the work shown on the plans and specifications listed on Schedule 6.2(dd)),
Seller shall reasonably cooperate with Purchaser (at no cost to Seller) in
evaluating and/or implementing such requested changes, provided that
(i) Purchaser pays any and all costs arising from such change or requested
change, (ii) any such change will not cause any delay in the Garage Work or the
Chiller Work (unless Purchaser agrees to pay for all additional costs to
complete the work on the original schedule), (iii) Purchaser’s requested changes
are permitted under (A) applicable laws, codes, ordinances, rules, regulations,
permits and approvals of governmental authorities having jurisdiction over such
work, (B) the Bain Lease and any other Lease, (C) the Loan Documents (or are
otherwise consented to by the

 

- 42 -



--------------------------------------------------------------------------------

Existing Lender), and (D) all covenants, conditions, restrictions and other
encumbrances affecting or relating to the Property (or applicable consents are
obtained). Purchaser shall be solely responsible for all costs, expenses, and
liability incurred by Seller in connection with any changes requested by
Purchaser, including without limitation any costs, expenses, or liability
incurred by Seller under the Bain Lease in the event of a delay in the Garage
Work caused by such changes, whether any such delay is then expected or
thereafter arises on account of such change requested by Purchaser. Except in
connection with a termination for cause under the applicable contract, Seller
shall not replace the general contractor or architect for the Garage Work or the
Chiller Work shown on Schedule 6.2(ee) without Purchaser’s prior approval, which
approval shall not be unreasonably withheld, conditioned, or delayed provided
that the replacement general contractor or architect (as the case may be) has
experience and qualifications for comparable construction projects and is
acceptable to Existing Lender (to the extent Existing Lender’s approval is
required under the Garage Work Reserve Agreement or Loan Documents, as the case
may be).

(e) Purchaser acknowledges and agrees that the Garage Work and the Chiller Work
is not expected to be Completed prior to Closing and that, following Closing,
Normandy Property Manager shall continue to supervise the contractors under the
Garage Construction Contract and cause the Garage Work and Chiller Work to be
Completed in accordance with this Agreement, the Loan Documents and the terms of
the Bain Lease as part of the Bain Lease Obligations; provided, however, that
(i) Purchaser shall not be obligated to pay a construction management fee
pursuant to the Normandy Property Management and Leasing Agreement or otherwise
for such supervision and (ii) if requested by Existing Lender in connection with
the Lender Consent, Seller and Purchaser shall collaterally assign to Existing
Lender all rights of Seller and Purchaser in and to the Garage Contract and all
benefits of the owner thereunder. Seller shall be responsible for obtaining all
consents, approvals, and permits from tenants, lenders, governmental
authorities, and other third parties required to perform such work, and (to the
extent, if any, the same have not heretofore been obtained and are hereafter
required in order to carry out such work) Purchaser shall reasonably cooperate
with Seller in obtaining the same (all without cost to Purchaser), including
without limitation the execution of customary permit applications, submissions,
and related materials required to be made by the owner of the Property in the
ordinary course of the work. In connection with Seller’s completion of the
Seller Retained Obligations, Purchaser shall cooperate with Seller or its
representative to permit Seller to perform its obligations to complete the
Seller Retained Obligations, including granting access to the Property and
delegating owner’s rights to enforce and act as owner’s representative under the
Garage Construction Contract and other relevant agreements to Normandy Property
Manager until the Garage Work and Chiller Work is Substantially Completed.

(f) After the Effective Date and (as applicable under this Section 8.1) after
the Closing, Seller shall (i) perform the Seller Retained Obligations in
accordance with the plans and specifications on Schedule 6.2(dd) (subject to the
provisions of this Section 8.1) and in accordance with the requirements of
Section 3.5 of the Work Letter (to the extent applicable), the Loan Documents,
and (as applicable) the Garage Work Reserve Agreement and the Non-Garage Work
Escrow Agreement and (ii) provide to Purchaser copies of all requisitions,
submissions, and other notices given or received by Seller under the Section 3.5
of the Work Letter, the Loan Documents, the Garage Work Reserve Agreement, or
the Non-Garage Work Escrow Agreement (as the case may be) with respect to such
work, including, without limitation, copies of all requisition packages, lien
waivers, architects’ certificates of substantial completion, certificates of
occupancy, and all other close-out documentation relating to Completion of such
work as required under the terms thereof. Seller shall assign to Purchaser all
rights and warranties (but not any obligations) under the applicable design and
construction contracts for the Seller’s Work at the Closing (to the extent the
applicable portions of the Seller’s Work have been Completed prior to the
Closing) or after the Closing (promptly after Completion of each portion of the
Seller’s Work that is Completed after the Closing). To the extent not covered by
such assignment, Seller shall execute after Completion of such work such
instruments as may be reasonably requested by Purchaser to confirm the transfer
to Purchaser of all of Seller’s ownership rights and interests in and to all

 

- 43 -



--------------------------------------------------------------------------------

plans, specifications, warranties, project manuals, and other design documents
in connection with such work. After such assignment following Completion of the
work, Seller have no liability or obligation to pursue any warranty claims or
other claims for deficient, defective or nonconforming design or construction,
provided that, to the extent that any such warranty or claim is not assignable
to Purchaser as aforesaid, Seller will reasonably cooperate with Purchaser at
Purchaser’s request (at no cost to Seller) in the enforcement of such warranty
or claim against the applicable contractor, to the extent such warranty or claim
is required to be made in Seller’s name pursuant to the applicable contract.
With respect to the portions of the Seller Retained Obligations to be performed
by Seller after the Closing Date, (1) Seller shall require the respective
contractors to update their liability insurance for such work to name each of
Purchaser, Boston Properties Limited Partnership and BPI as an additional
insured to the same extent as Seller and shall provide certificates thereof to
Purchaser promptly upon receipt, and shall cause Normandy Property Manager (and,
as applicable, Seller, in respect of the activities of Seller at the Property
under this Section 8.1) to name each of Purchaser, Boston Properties Limited
Partnership and BPI as an additional insured on its commercial general liability
policies, and (2) Seller and Purchaser shall reasonably cooperate to enable each
party to receive the benefits of any indemnifications in favor of the “Owner”
under the applicable contracts for such work, including by seeking written
instruments from the architect(s) and contractor(s) for all such work naming
Purchaser, Boston Properties Limited Partnership and BPI as indemnified parties
to the same extent as Seller. After the Effective Date and (as applicable under
this Section 8.1) after Closing, Seller shall give permit Purchaser, at
Purchaser’s expense, to attend weekly job meetings and to monitor the progress
of the work, and Purchaser shall promptly furnish Seller with a copy of any
notices or other material communications (if any) received from Bain Tenant,
Existing Lender, or any other party with respect to such work. Seller shall
deliver to Bain Tenant the architect’s certification and estoppel certificate as
to substantial completion of the respective portions of Seller’s Work under
Section 3.5(d) of the Work Letter, either before or after the Closing as the
case may be, and (if requested by Seller after the Closing) Purchaser will
forward such items (as provided by Seller) to Bain Tenant under Section 3.5(d)
of the Work Letter and reasonably cooperate with Seller (at no cost to
Purchaser) in obtaining such estoppel certificate from Bain Tenant.

(g) Purchaser agrees that all Bain Lease Obligation Security shall be retained
by Seller and not assigned to Purchaser or, to the extent it is so assigned as
part of the Lender Consent, Purchaser shall agree that Seller shall retain all
of the beneficial right and interest in such Bain Lease Obligation Security and
Purchaser shall fully cooperate with Seller in obtaining the release of funds
from the Bain Lease Obligation Security, including making requisitions to
Existing Lender, so as to provide to Seller the full benefit of such Bain Lease
Obligation Security for the completion of the Bain Lease Obligations to which it
applies or, to the extent such Bain Lease Obligation Security is required by
Existing Lender to remain as collateral security for the performance of the
related Bain Lease Obligations, to transfer such remaining Bain Lease Obligation
Security to the escrow account held by the title company under the Non-Garage
Work Escrow Agreement. Purchaser hereby agrees to indemnify, defend and hold
Seller harmless from and against any and all Losses arising out of (i) any
default by Purchaser under the Existing Loan after the Closing Date that results
in Seller’s inability to timely use the Bain Lease Obligation or (ii) any breach
by Purchaser or its agents of Purchaser’s obligations under Article 8,
including, without limitation, the obligation to grant Seller and the Garage
Contractor and their respective agents and sub-contractors access to the
Property after the Closing Date. In the event that the Defeasance Election is
exercised by Purchaser, the parties will enter into a mutually acceptable escrow
arrangement with respect to the Bain Lease Obligation Security that is returned
to Seller to the extent not prohibited by the Bain Lease and, if prohibited,
shall be delivered into such escrow arrangement as soon as it is no longer
prohibited.

(h) For purposes of Section 8.1 and this Agreement, Completion of each component
of the Bain Lease Obligations (i.e., the Lobby Work, the Café Work, the Chiller
Work, and the Garage Work, respectively) shall be deemed to have occurred upon
delivery to Purchaser of (i) a copy of the

 

- 44 -



--------------------------------------------------------------------------------

Final Close-Out Package (as defined below) for such component in accordance with
the Garage Work Reserve Agreement or the Non-Garage Work Escrow Agreement, as
the case may be, and (ii) either an estoppel certificate executed by Bain Tenant
evidencing that such component has been substantially completed under the terms
of the Work Letter under Section 3.5(d) of the Work Letter or Seller’s
certification that Bain Tenant has not disputed the occurrence of substantial
completion of such component under the terms of Section 3.5(d) of the Work
Letter, together with copies of all relevant materials submitted to Bain Tenant
in connection with the Section 3.5(d) submission. As used herein, “Final
Close-Out Package” shall mean the final close-out package required to be
submitted (in the case of the Garage Work) to the Existing Lender under
Section 4 of Exhibit A to the Garage Work Reserve Agreement and (in the case of
the Lobby Work, the Café Work or the Chiller Work, as the case may be) to the
Escrow Agent under Section 1(b) of the Non-Garage Work Escrow Agreement with
respect to such component of the work. All Other Seller Work and other work
described in Section 5.1(e) shall be deemed Completed upon delivery to Purchaser
of copies of final lien waivers, evidence of final payment, and (if applicable)
an architect’s or contractor’s certificate of substantial completion and, if
applicable, confirmation of satisfaction of all lease requirements which are a
precondition to the Completion of such work.

(i) The obligations under this Article 8 shall constitute Surviving Obligations.

Section 8.2. Review and Auditing of Records. Upon written request of Purchaser,
from the Effective Date and for a period of two (2) years following the
Effective Date, Seller shall make its records relating to the Property available
to Purchaser for inspection, copying and audit by Purchaser’s accountants at
Purchaser’s sole cost and expense. Without limiting the foregoing, from the
Effective Date and for a period of two (2) years following the Effective Date,
Seller shall, from time to time, upon reasonable advance notice from Purchaser
and at Purchaser’s sole cost and expense, provide Purchaser and its
representatives, agents and employees with access to the financial and other
information in Seller’s possession that (i) relates to the operation of the
Property, (ii) pertains to the period of Seller’s ownership of the Property, and
(iii) is both relevant and reasonably necessary, in the opinion of Purchaser’s
independent, third-party, certified public accountants, to enable Purchaser and
Purchaser’s outside, third-party, certified public accountants to prepare
financial statements on a timely basis in compliance with any or all of (A) Rule
3-14 and Rule 3-05 of Regulation S-X of the Securities and Exchange Commission,
(B) any other rule issued by the Securities and Exchange Commission and
applicable to Purchaser or its affiliates, or (C) any registration statement,
report or disclosure statement filed with the Securities Exchange Commission by,
or on behalf of, Purchaser or its affiliates (with the understanding, however,
that any such inquiry that is made by Purchaser or Purchaser’s independent,
third-party, certified public accountants shall pertain solely to the affairs of
Seller as the owner and operator of the Property, and shall not extend to the
financial or other information of any direct or indirect owner of Seller or any
of the affairs of any such direct or indirect owner of Seller or that is
otherwise of a confidential or proprietary nature). Seller shall provide for the
previous fiscal year and the period through and including the Closing Date such
information and documentation, if available and at Purchaser’s sole cost and
expense, including but not limited to:

(i) rent rolls;

(ii) Seller’s internally-prepared operating statements and prior years’ audited
financial statements including supporting work papers and documentation;

(iii) access to the Leases and all information available on tenant improvements
and commissions for prior fiscal years;

(iv) Seller’s budgeted annual and monthly income and expenses, and actual annual
and monthly income and expenses;

 

- 45 -



--------------------------------------------------------------------------------

(v) access to Seller’s cash receipt journal(s) and bank statements for the
Property;

(vi) Seller’s general ledger with respect to the Property;

(vii) Seller’s schedule of expense reimbursements required under the Leases in
effect on the Closing Date, if one exists;

(viii) loan amortization schedules and interest statements;

(ix) a schedule, if one exists, of those items of repairs and maintenance
performed by, or at the direction of Seller;

(x) a schedule, if one exists, of those capital improvements and fixed asset
additions made by, or at the direction of, the Seller;

(xi) access to Seller’s invoices with respect to expenditures; and

(xii) access (during normal and customary business hours) to responsible
personnel designated by Seller to answer accounting questions.

ARTICLE 9

Termination and Default

Section 9.1. Termination without Default. If the sale of the Property is not
consummated because of the failure to obtain the Required Consents by the
Outside Consent Date that is not due to a default by Purchaser in its obligation
to purchase the Property in accordance with the provisions of this Agreement,
then this Agreement shall terminate, the Deposit shall be returned to Purchaser
and the parties shall have no further liability to each other except for the
Effective Date Surviving Obligations.

Section 9.2. Purchaser’s Default. If the sale of the Property contemplated
hereby is not consummated because of a default by Purchaser in its obligation to
purchase the Property in accordance with the terms of this Agreement, or if
Purchaser shall default in the performance of any of its other material
obligations to be performed on or before the Closing Date, and such Purchaser
default is not the result of a Seller’s default as described in Section 9.3,
then: (a) this Agreement shall terminate; (b) the Deposit shall be paid to and
retained by Seller as liquidated damages; and (c) except for the Effective Date
Surviving Obligations, Seller and Purchaser shall have no further obligations to
each other. THE PARTIES HERETO, BEFORE ENTERING INTO THIS AGREEMENT, ACKNOWLEDGE
THAT SUBSTANTIAL DAMAGES WILL BE SUFFERED BY SELLER IN THE EVENT THAT PURCHASER
SHOULD FAIL TO PURCHASE THE PROPERTY SUBJECT TO AND IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THIS AGREEMENT. PURCHASER AND SELLER ACKNOWLEDGE THAT THE
DAMAGES TO SELLER IN THE EVENT OF A BREACH OF THIS AGREEMENT BY PURCHASER WOULD
BE DIFFICULT OR IMPOSSIBLE TO DETERMINE, THAT THE AMOUNT OF THE DEPOSIT
REPRESENTS THE PARTIES’ BEST AND MOST ACCURATE ESTIMATE OF THE DAMAGES THAT
WOULD BE SUFFERED BY SELLER IF THE TRANSACTION SHOULD FAIL TO CLOSE DUE TO
PURCHASER’S DEFAULT AND THAT SUCH ESTIMATE IS REASONABLE UNDER THE CIRCUMSTANCES
EXISTING AS OF THE EFFECTIVE DATE AND UNDER THE CIRCUMSTANCES THAT SELLER AND
PURCHASER REASONABLY ANTICIPATE WOULD EXIST AT THE TIME OF SUCH BREACH. THE
PARTIES, HAVING MADE A DILIGENT ENDEAVOR TO ASCERTAIN THE ACTUAL COMPENSATORY
DAMAGES WHICH SELLER WOULD SUFFER IN THE EVENT OF

 

- 46 -



--------------------------------------------------------------------------------

PURCHASER’S FAILURE TO PURCHASE THE PROPERTY SUBJECT TO AND IN ACCORDANCE WITH
THE TERMS AND CONDITIONS OF THIS AGREEMENT, HEREBY AGREE THAT THE REASONABLE
ESTIMATE OF SAID DAMAGES IS THE SUM EQUAL TO THE AMOUNT OF THE DEPOSIT.
THEREFORE, IN THE EVENT THAT THE SALE CONTEMPLATED HEREBY SHALL FAIL TO CLOSE
FOR ANY REASON OTHER THAN SELLER’S DEFAULT HEREUNDER OR THE FAILURE OF ANY
CONDITION PRECEDENT IN FAVOR OF PURCHASER EXPRESSLY SET FORTH IN THIS AGREEMENT,
SELLER SHALL BE ENTITLED TO AND SHALL RETAIN THE ENTIRE DEPOSIT AS LIQUIDATED
DAMAGES AND AS ITS SOLE REMEDY AT LAW OR IN EQUITY. THE AMOUNT OF THE LIQUIDATED
DAMAGES HAS BEEN ESTABLISHED BY THE PARTIES AS THE AMOUNT OF THE MONETARY
DAMAGES SELLER WILL SUFFER BASED SOLELY UPON A FAILURE BY PURCHASER TO PURCHASE
THE PROPERTY AND SELLER SHALL BE ENTITLED TO RECOVER NO OTHER DAMAGES FROM
PURCHASER BASED SOLELY UPON A FAILURE BY PURCHASER TO PURCHASE THE PROPERTY.

This Section 9.2 is intended only to liquidate and limit Seller’s right to
damages arising due to Purchaser’s failure to purchase the Property in
accordance with the terms of this Agreement and shall not limit the Effective
Date Surviving Obligations of Purchaser under this Agreement. In no event shall
Purchaser ever have any liability under this Agreement for indirect,
consequential or punitive damages.

Section 9.3. Seller’s Default. If the sale contemplated hereby is not
consummated because of a default by Seller in its obligation to sell the
Property in accordance with the terms of this Agreement, or if Seller shall
default in the performance of any of its other material obligations to be
performed on or before the Closing Date (it being acknowledged that with respect
to any default arising from a breach of any Seller Representations, Seller shall
have the right, but not the obligation, to elect to cure such breach and, if it
elects to cure such breach, the right to adjourn the Closing for up to 10 days
to attempt to effectuate such cure), then Purchaser may, as its sole and
exclusive remedy by reason thereof (in lieu of prosecuting an action for damages
or proceeding with any other legal course of conduct, the right to bring such
actions or proceedings being expressly and voluntarily waived by Purchaser, to
the extent legally permissible, following and upon advice of counsel):
(a) terminate this Agreement by giving written notice thereof to Seller, in
which event, if such default has actually occurred, the Deposit will be returned
to Purchaser, and thereafter the parties shall have no further obligation to
each other except for the Effective Date Surviving Obligations, or (b) initiate
and prosecute an action for specific performance by Seller of its obligations
under this Agreement within thirty (30) days after the occurrence of such
default and, in connection with such action, recover from Seller its actual
out-of-pocket attorneys fees and expenses. Purchaser agrees that its failure
timely to commence such an action for specific performance within such thirty
(30) day period shall be deemed a waiver by it of its right to commence such an
action.

Section 9.4. Breach of Representations; Survival Periods.

(a) Subject to Section 9.4(b), any Seller Representations shall survive the
Closing until the date that is 180 days from the date of Closing (“Survival
Period”) and no action or proceeding thereon shall be valid or enforceable, at
law or in equity, unless Purchaser shall have duly commenced a legal proceeding
against Seller within the Survival Period alleging that Seller was in breach of
such representation or warranty when made, and that Purchaser has suffered
actual damages as a result thereof; however, if such proceeding is so duly
commenced with respect to a breach thereof prior to the expiration of the
Survival Period, Seller’s liability (and the credit support provided by the Fund
Guaranty) with respect to such breach only shall continue until a final,
unappealable resolution of any such claim and any final judgment or settlement
in favor of Purchaser is satisfied in full.

 

- 47 -



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Agreement or in
any document executed in connection herewith, but subject to the Survival Period
set forth in Section 9.4(a), and to the provisions of Section 9.4(c) and
(d) below, (i) the maximum aggregate liability of Seller arising with respect to
a breach by Seller of any or all of Seller’s Representations and for any other
matters arising out of or relating to this Agreement or the transactions
contemplated hereby, shall not exceed Fifteen Million Dollars ($15,000,000) (the
“Maximum Liability Amount”) and (ii) Seller shall have no liability whatsoever
arising with respect to a breach by Seller of any or all of Seller’s
Representations unless and until the aggregate liability for all or any such
breaches equals or exceeds Five Hundred Thousand Dollars ($500,000) (the
“Deductible Amount”) (and if such liability exceeds $500,000, then Seller shall
have liability for all such breaches, subject to the Maximum Liability Amount,
but without regard to the $500,000 deductible); provided, however, that the
Maximum Liability Amount shall not apply to (A) loss, cost or damages incurred
by Purchaser as a result of a default by Seller hereunder which is determined by
a court of competent jurisdiction to have been the result of fraud, willful
misconduct or bad faith on the part of Seller or (B) liability under the
indemnification of Seller pursuant to Section 10.23.

(c) Notwithstanding anything contained in this Agreement to the contrary, in no
event shall Seller ever have any liability under this Agreement for indirect,
consequential or punitive damages.

(d) If the Closing occurs, Purchaser hereby expressly waives, relinquishes and
releases any right or remedy available to it at law, in equity, under this
Agreement or otherwise to make a claim against Seller for damages that Purchaser
may incur, or to rescind this Agreement and the transactions contemplated
hereby, as the result of any of Seller Representations being untrue, inaccurate
or incorrect if Purchaser had actual knowledge that such Seller Representation
or warranty was untrue, inaccurate or incorrect at the time of the Closing.

ARTICLE 10

Miscellaneous

Section 10.1. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the transactions contemplated herein,
and it supersedes all prior discussions, understandings or agreements between
the parties. All Exhibits and Schedules attached hereto are a part of this
Agreement and are incorporated herein by reference.

Section 10.2. Binding On Successors and Assigns. Subject to Section 10.3, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

Section 10.3. Assignment by Purchaser. Purchaser shall not, directly or
indirectly, assign this Agreement or any of its rights hereunder without the
prior written consent of Seller. Notwithstanding the foregoing, such consent
shall not be required if (a) the assignee is identified prior to the submission
of the Required Consents, and (b) the assignee is a wholly-owned direct or
indirect subsidiary of Purchaser and complies with the requirements of
Section 5.7 and the other obligations of Purchaser under this Agreement. For any
assignment, the original named Purchaser shall remain jointly and severally
liable under this Agreement with any assignee. Any attempted assignment in
violation hereof shall, at the election of Seller, be declared null and void and
of no force or effect and shall constitute a default by Purchaser.

 

- 48 -



--------------------------------------------------------------------------------

Section 10.4. Waiver. The excuse or waiver of the performance by a party of any
obligation of the other party under this Agreement shall only be effective if
evidenced by a written statement signed by the party so excusing or waiving. No
delay in exercising any right or remedy shall constitute a waiver thereof, and
no waiver by Seller or Purchaser of the breach of any covenant of this Agreement
shall be construed as a waiver of any preceding or succeeding breach of the same
or any other covenant or condition of this Agreement.

Section 10.5. Governing Law.

(a) This Agreement shall be construed and the rights and obligations of Seller
and Purchaser hereunder determined in accordance with the internal laws of the
State of New York without regard to the principles of choice of law or conflicts
of law.

(b) In recognition of the benefits of having any disputes with respect to this
Agreement resolved by an experienced and expert person, Seller and Purchaser
hereby agree that any suit, action, or proceeding, whether claim or
counterclaim, brought or instituted by any party hereto on or with respect to
this Agreement or which in any way relates, directly or indirectly, to this
Agreement or any event, transaction, or occurrence arising out of or in any way
connected with this Agreement or the Property, or the dealings of the parties
with respect thereto, shall be tried only by a court sitting in the Borough of
Manhattan and the parties hereto hereby submit to the exclusive jurisdiction of
any federal or state court sitting in such Borough. EACH PARTY HEREBY EXPRESSLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION, OR PROCEEDING.

Section 10.6. Counterparts. This Agreement may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement.

Section 10.7. Notices. All notices or other communications required or provided
to be sent by either party shall be in writing and shall be sent by:
(a) overnight delivery using a nationally recognized overnight courier, in which
case notice shall be deemed delivered one Business Day after deposit with such
courier, (b) sent by facsimile or PDF, in which case notice shall be deemed
delivered upon transmission of such notice with confirmed receipt by the
sender’s machine on a Business Day during regular business hours (9:00 AM to
6:00 PM Eastern Time), or (c) sent by personal delivery, in which case notice
shall be deemed delivered upon receipt or refusal of delivery. All notices shall
be addressed to the parties at the addresses below:

(a) if to Seller, to:

c/o Normandy Real Estate Partners

53 Maple Avenue

Morristown, New Jersey 07960

Attention: David Welsh and Jeffrey K. Gronning

Telecopier: 973-898-1140

Email: dwelsh@normandyrealty.com / jgronning@normandyrealty.com

 

- 49 -



--------------------------------------------------------------------------------

with a copy to:

Allen & Overy LLP

1221 Avenue of the Americas

New York, New York 10020

Attention: Kevin J. O’Shea, Esq.

Telecopier: 212-610-6399

Email: kevin.oshea@allenovery.com

With a copy to:

c/o Five Mile Capital Partners LLC

Three Stamford Plaza

301 Tresser Blvd., 9th Floor

Stamford, Connecticut 06901

Attention: James Glasgow and Scott Leitman

Telecopier: 203-905-0954

Email: jglasgow@fivemilecapital.com

   sleitman@fivemilecapital.com

(b) if to Purchaser, to:

c/o Boston Properties, Inc.

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199

Attention: Douglas T. Linde and Thomas O’Connor

Telecopier: (617) 236-3311

Email: dlinde@bostonproperties.com

   toconnor@bostonproperties.com

with a copy to:

c/o Boston Properties, Inc.

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199

Attention: Madeleine C. Timin, Esq.

Telecopier: 617-536-4562

Email: mtimin@bostonproperties.com

and:

Goodwin Procter LLP

Exchange Place

Boston, Massachusetts 02109

Attention: James M. Broderick, Esq.

Telecopier: 617-523-1231

Email: jbroderick@goodwinprocter.com

 

- 50 -



--------------------------------------------------------------------------------

Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 10.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.

Section 10.8. Attorneys’ Fees. In the event of a judicial or administrative
proceeding or action by one party against the other party with respect to the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable costs and expenses including reasonable
attorneys’ fees and expenses, whether at the investigative, pretrial, trial or
appellate level. The prevailing party shall be determined by the court based
upon an assessment of which party’s major arguments or position prevailed.

Section 10.9. IRS Real Estate Sales Reporting. Purchaser and Seller hereby agree
that the Escrow Agent shall act as “the person responsible for closing” the
transaction which is the subject of this Agreement pursuant to Section 6045(e)
of the Code and shall prepare and file all informational returns, including IRS
Form 1099-S, and shall otherwise comply with the provisions of Section 6045(e)
of the Code.

Section 10.10. Time Periods. Any reference in this Agreement to the time for the
performance of obligations or elapsed time shall mean consecutive calendar days,
months, or years, as applicable. In the event the time for performance of any
obligation hereunder expires on a day that is not a Business Day, the time for
performance shall be extended to the next Business Day.

Section 10.11. Modification of Agreement. No modification of this Agreement
shall be deemed effective unless in writing and signed by both Seller and
Purchaser.

Section 10.12. Further Instruments. Each party, promptly upon the request of the
other, shall execute and have acknowledged and delivered to the other or to
Escrow Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.

Section 10.13. Descriptive Headings; Word Meaning. The descriptive headings of
the paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein”, “hereinafter”, “hereof” and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine gender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”

Section 10.14. Time of the Essence. Time is of the essence of this Agreement and
all covenants and deadlines hereunder; provided that the Closing Date may be
adjourned for up to one (1) Business Day by either party. Without limiting the
foregoing, Purchaser and Seller hereby confirm their intention and agreement
that time shall be of the essence of each and every provision of this Agreement,
notwithstanding any subsequent modification or extension of any date or time
period that is provided for under this Agreement. The agreement of Purchaser and
Seller that time is of the essence of each and every provision of this Agreement
shall not be waived or modified by any conduct of the parties, and the agreement
of Purchaser and Seller that time is of the essence of each and every provision
of this

 

- 51 -



--------------------------------------------------------------------------------

Agreement may only be modified or waived by the express written agreement of
Purchaser and Seller that time shall not be of the essence with respect to a
particular date or time period, or any modification or extension thereof, which
is provided under this Agreement.

Section 10.15. Construction of Agreement. This Agreement shall not be construed
more strictly against one party than against the other merely by virtue of the
fact that it may have been prepared primarily by counsel for one of the parties,
it being recognized that both Purchaser and Seller has contributed substantially
and materially to the preparation of this Agreement.

Section 10.16. Severability. The parties hereto intend and believe that each
provision in this Agreement comports with all applicable local, state and
federal laws and judicial decisions. If, however, any provision in this
Agreement is found by a court of law to be in violation of any applicable local,
state, or federal law, statute, ordinance, administrative or judicial decision,
or public policy, or if in any other respect such a court declares any such
provision to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that, consistent with and with a
view towards preserving the economic and legal arrangements among the parties
hereto as expressed in this Agreement, such provision shall be given force and
effect to the fullest possible extent, and that the remainder of this Agreement
shall be construed as if such illegal, invalid, unlawful, void, or unenforceable
provision were not contained herein, and that the rights, obligations, and
interests of the parties under the remainder of this Agreement shall continue in
full force and effect.

Section 10.17. No Recording. The provisions hereof shall not constitute a lien
on the Property. Neither Purchaser nor its agents or representatives shall
record or file this Agreement or any notice or memorandum hereof in any public
records. If Purchaser breaches the foregoing provision, this Agreement shall, at
Seller’s election, terminate, and Seller shall retain the Deposit in accordance
with Section 9.2. Purchaser hereby irrevocably appoints Seller as its true and
lawful attorneys-in-fact, coupled with an interest, for the purpose of executing
and recording such documents and performing such other acts as may be necessary
to terminate any recording or filing of this Agreement in violation of this
provision. Nothing contained herein shall be deemed to limit Seller’s remedies
under Section 9.2 hereof.

Section 10.18. No Implied Agreement. Neither Seller nor Purchaser shall have any
obligations in connection with the transaction contemplated by this Agreement
unless both Seller and Purchaser, each acting in its sole discretion, elects to
execute and deliver this Agreement to the other party. No correspondence, course
of dealing or submission of drafts or final versions of this Agreement between
Seller and Purchaser shall be deemed to create any binding obligations in
connection with the transaction contemplated hereby, and no contract or
obligation on the part of Seller or Purchaser shall arise unless and until this
Agreement is fully executed by Seller and Purchaser. Once executed and delivered
by Seller and Purchaser, this Agreement shall be binding upon them
notwithstanding the failure of Escrow Agent or any broker or other Person to
execute this Agreement.

Section 10.19. Facsimile/PDF Signature. Signatures to this Agreement, any
amendment hereof and any notice given hereunder, transmitted electronically or
by facsimile shall be valid and effective to bind the party so signing. Each
party agrees to promptly deliver an execution original of this Agreement (and
any amendment hereto) with its actual signature to the other party, but a
failure to do so shall not affect the enforceability of this Agreement (or any
amendment hereto), it being expressly agreed that each party to this Agreement
shall be bound by its own electronically transmitted or facsimiled signature and
shall accept the electronically transmitted or facsimiled signature of the other
party to this Agreement.

 

- 52 -



--------------------------------------------------------------------------------

Section 10.20. Brokers. (a)Seller represents and warrants to Purchaser that it
has dealt with no broker, salesman, finder or consultant with respect to this
Agreement or the Contemplated Transactions other than Cushman & Wakefield Inc,
whose commission and all other compensation due to it for the Contemplated
Transactions (the “Commission”) shall be paid by Seller pursuant to a separate
agreement. Seller agrees to indemnify, protect, defend and hold Purchaser
harmless from and against all claims, losses, damages, liabilities, costs,
expenses (including reasonable attorneys’ fees and disbursements at the
investigative, trial and appellate levels) and charges resulting from Seller’s
breach of the foregoing representation and covenant in this Section 10.20(a).
The provisions of this Section 10.20(a) shall constitute Effective Date
Surviving Obligations.

(b) Purchaser represents and warrants to Seller that it has dealt with no
broker, salesman, finder or consultant with respect to this Agreement or the
Contemplated Transactions other than Cushman & Wakefield Inc. Purchaser agrees
to indemnify, protect, defend and hold Seller harmless from and against all
claims, losses, damages, liabilities, costs, expenses (including reasonable
attorneys’ fees and disbursements) and charges resulting from Purchaser’s breach
of the foregoing representations in this Section 10.20(b). The provisions of
this Section 10.20(b) shall constitute Effective Date Surviving Obligations.

(c) From and after the Effective Date, Seller shall request and endeavor to
obtain from C&W a letter agreement or an estoppel certificate, in form mutually
and reasonably agreed to between Seller and Purchaser, stating that all leasing
commissions pursuant to the Bain Lease have been paid by Seller and
acknowledging that C&W is protected under its brokerage agreement for any lease
by covering the Protected Tenants listed on Schedule 6.2(gg) attached hereto.

Section 10.21. Exculpation. It is understood and agreed that, notwithstanding
the fact that BPI is the general partner of Purchaser or that Normandy Fund and
Five Mile Fund are the indirect owners of Seller, in no event shall BPI,
Normandy Fund or Five Mile Fund, or their respective members, partners,
shareholders, officers, directors or employees have any liability to any party
arising out of this Agreement, the transactions contemplated herein, or any
document delivered in connection with the transaction contemplated hereby;
provided, however, that the foregoing shall not have any effect on the Fund
Guaranty. The provisions of this Section 10.21 shall survive the Closing or a
termination of this Agreement.

Section 10.22. Like-Kind Exchange. Purchaser shall have the right to structure
the acquisition of the Property as a forward or reverse exchange thereof for
other real property of a like-kind to be designated by Purchaser (including the
ability to assign this Agreement to an entity established in order to effectuate
such exchange), with the result that the exchange shall qualify for
non-recognition of gain or loss under Section 1031 of the Internal Revenue Code
of 1986, as amended, in which case Seller shall execute any and all documents
reasonably necessary to effect such exchange, and otherwise assist and cooperate
with Purchaser in effecting such exchange, provided that: (i) any costs and
expenses incurred by Seller as a result of structuring such transaction as an
exchange, as opposed to an outright sale, shall be borne by Purchaser;
(ii) Purchaser shall indemnify and hold harmless Seller from and against any and
all liabilities, costs, damages, claims or demands arising from the cooperation
of Seller in effecting the exchange contemplated hereby; (iii) such exchange
shall not result in any delay in closing the transaction without Seller’s prior
written consent; and (iv) such exchange shall not result in any material delay
or undue complication in obtaining the Required Consents.

Section 10.23. Seller Indemnity Obligations; Seller Credit Support. Seller
hereby agrees to indemnify, defend and hold Purchaser harmless from and against
any and all claims, liabilities, losses, damages, judgments, costs and expenses,
including, but not limited to, reasonable attorneys’ fees and

 

- 53 -



--------------------------------------------------------------------------------

disbursements but excluding, in all cases, indirect, consequential or punitive
damages (collectively, “Losses”) arising out of:

(a) the failure by Seller to perform its obligations with respect to the Seller
Retained Obligations (other than Other Seller Work for which the provisions of
this Section 10.23 shall not apply) under and in accordance with the provisions
of Section 8 or under the Bain Lease, including, without limitation, any cost
overruns from the Completion of the Bain Lease Obligations and the exercise of
any remedies available to Bain Tenant under the Bain Lease as a result thereof
(in which event Purchaser shall, following Closing, grant Seller access to the
100 Clarendon garage facility and otherwise reasonably cooperate with Seller if
required to mitigate the Loss caused by any such failure and to honor the
remedies available to Bain Tenant under the Bain Lease to address such failure)
(but in no event shall Seller have any liability for Losses (i) attributable to
a matter for which Purchaser is obligated to indemnify Seller pursuant to
Section 8.1(g), (ii) covered by insurance maintained by the Garage Contractor
(or other contractor for such work), Seller, or Purchaser or (iii) attributable
to claims from Tenants or subtenants or other third parties for nuisance, breach
of quiet enjoyment or similar consequential claims not caused by the negligence,
willful misconduct, breach of an express obligation under such Tenant’s Lease or
a breach of Section 8.1 by Seller or any Person it Controls) and the failure by
Seller to pay (or cause to be funded from the TI Allowance Letter of Credit)
amounts required to be paid as and when required and in accordance with
Section 7.4(h)(iii)(E); and provided that as between Seller and any insurance
maintained by the Garage Contractor or Seller, Seller intends that such
insurance shall be primary of any liability of Seller;

(b) subject to the provisions of Section 9.4, the failure by Seller to pay any
actual damages for which Seller is adjudicated liable as a result of Seller’s
breach of its representations and warranties under Section 6.2;

(c) (i) any claim by Bain Tenant that the Bain PPA, in and of itself, imposes
upon Purchaser, as landlord under the Bain Lease, any obligation or (ii) any
claim by Bain Tenant, as tenant under the Bain Lease, that the Bain PPA creates
in favor of Bain Tenant any setoff or other right under the Bain Lease, but only
to the extent that Seller has not, on or prior to the Closing Date or at any
time thereafter, provided Purchaser with a duly authorized and executed letter
agreement delivered by Bain Tenant to Purchaser whereby Bain Tenant acknowledges
and agrees as follows: the Bain PPA does not impose upon Purchaser, as landlord
under the Bain Lease, any obligation and does not afford to Bain Tenant, as
tenant under the Bain Lease, any setoff or other right under the Bain Lease, or
words to similar effect (collectively, the “Bain Acknowledgment”), it being
agreed that upon the delivery of a Bain Acknowledgment, Seller shall have no
further liability to Purchaser under this Section 10.23(d).

The obligations of Seller under Section 10.23(a), (b), and (c) (collectively,
the “Guaranteed Obligations”) shall be severally (in accordance with the
percentage interest in BPH of the members of BPH that each guarantor indirectly
controls) guaranteed by each of the Normandy Fund and the Five Mile Fund
pursuant to the Fund Guaranty for all claims asserted for such Guaranteed
Obligations prior to (A) with respect to Section 10.23(a), (1) the Completion of
the Lobby Work in the case of the Lobby Work, (2) the Completion of the Café
Work in the case of the Café Work, (3) in the case of the Chiller Work, 90 days
after the Completion of the Chiller Work, provided Purchaser and its agents
shall have such 90 day period to independently confirm that the Chiller Work has
been Completed (and, if no objection has been delivered to Seller within such 90
day period, such confirmation shall be deemed to have been given and Seller’s
indemnification obligations under this Agreement with respect to the Chiller
Work shall be deemed to be discharged), (4) in the case of the Garage Work, 90
days after the Completion of the Garage Work provided that Purchaser and its
agents shall have such 90 day period to independently confirm that the Garage
Work has been Completed (and, if no objection has been delivered to Seller
within such 90 day period and Seller’s indemnification obligations under this
Agreement with respect to the Garage

 

- 54 -



--------------------------------------------------------------------------------

Work shall be deemed to be discharged) and (5) upon Completion of Landlord’s
Initial Work in the case of Landlord’s Initial Work, (B) the end of the Survival
Period in the case of Section 10.23(b), and (C) one year after the Closing Date
in the case of Section 10.23(c). The provisions of this Section 10.23 shall
constitute Surviving Obligations.

[The balance of this page has intentionally been left blank. Signature pages
follow.]

 

- 55 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser hereto have executed this Agreement as
of the date first written above.

 

SELLER: 100 & 200 CLARENDON LLC, a Delaware limited liability company By:
Hancock REIT, LLC, a Delaware limited liability company, its sole member   By:  

Beacon Portfolio Holdings, LLC, a Delaware limited liability company, its sole
member

    By:   Normandy Beacon GP, LLC, a Delaware limited liability company, its
Administrative Member     By:  

/s/ David Welsh

      Name: David Welsh       Title:   Vice President   PURCHASER:  

BOSTON PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership

  By:  

Boston Properties, Inc.,

a Delaware corporation,

its general partner

    By:  

/s/ Douglas T. Linde

      Name: Douglas T. Linde       Title:   President

 

- 56 -